       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 1 of 61
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 20, 2021
                          UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

TRAVIS JAMES MULLIS,               §
                                   §
     Petitioner,                   §
VS.                                §             CIVIL ACTION NO. 3:13-cv-121
                                   §
BOBBY LUMPKIN, Director, TDCJ-CID, §
                                   §
     Respondent.                   §
                                   §

                       MEMORANDUM OPINION AND ORDER

         In 2011, a Texas jury found Travis James Mullis guilty of capital murder. He was

sentenced to death. Soon thereafter, Mullis waived his right to pursue state appellate and

habeas remedies.      Because of his waivers, Mullis never gave the state courts an

opportunity to consider any constitutional challenge to his conviction and sentence.

Through appointed counsel, Mullis filed a petition for federal habeas corpus relief in

2013. The Anti-Terrorism and Effective Death Penalty Act (“AEDPA”) which governs

Mullis’ petition requires that inmates fully exhaust all state court remedies before federal

habeas relief becomes available. For the reasons discussed below, the Court finds that

Mullis has not shown that this Court can reach the merits of his unexhausted

constitutional claims.    Accordingly, the Court will dismiss Mullis’ federal habeas

petition. The Court will also not certify any issue for consideration by the Court of

Appeals for the Fifth Circuit.




1/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 2 of 61




                                               BACKGROUND

I.       The Crime and the Trial

         In 2008, Mullis lived in a friend’s trailer home in Brazoria County with his

girlfriend and their three-month-old son Alijah. On January 28, 2008, Mullis attempted

to sexually assault his friend’s eight-year-old daughter.                         After returning home and

bickering with his girlfriend, Mullis put Alijah in the back seat of his girlfriend’s car and

drove to Galveston. In the early morning hours of January 29, 2008, Mullis parked his

car in a secluded location on the Galveston Seawall and then sexually assaulted his son.

         Alijah cried uncontrollably after the assault. Mullis unsuccessfully tried to quiet

him and then began strangling the baby. Alijah made gurgling sounds until Mullis took

him out of the car and stomped on his head several times, crushing his skull. After

throwing the lifeless corpse into the brush, Mullis fled to Philadelphia.

         Mullis turned himself in to police officers a few days later. Mullis voluntarily

confessed to the crime. The State of Texas charged Mullis with capital murder for

intentionally causing the death of an individual under six years of age. See Tex. Penal

Code Ann. § 19.03(a)(8).

         Mullis stood trial in the 122nd Judicial District Court of Galveston County, Texas,

with the Honorable John Ellisor presiding.                      Trial counsel1 faced a difficult task in

representing Mullis.          The facts of the crime were horrific, and Mullis’ written and

1
           The trial court appointed Robert Loper and Gerald Bourque to represent Mullis. The Court will refer to his
trial attorneys collectively as “trial counsel.” Early in the trial process, Mullis unsuccessfully moved to dismiss his
attorneys for not providing him a copy of a police report. Tr. Vol. 2. In the years that would follow, Mullis would
have a complicated relationship with the attorneys who represented him at trial, on appeal, on state habeas review,
and in federal court. At each stage of the process, Mullis has tried to remove his attorneys. Mullis was successful at
doing so on both direct appeal and state habeas, leaving him responsible for his own legal representation.

2/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 3 of 61




videotaped confession provided nearly indefensible grounds for conviction. Tr. Vol. 25

at 224, Vol. 37, SX-36(a). Trial counsel rested in the guilt/innocence phase without

calling any witnesses. In closing arguments, trial counsel did not minimize the appalling

nature of the crime Mullis committed. See, e.g., Tr. Vol. 27 at 20 (“This is a horrible

crime.”). Trial counsel, however, pleaded for jurors to open their minds to “cool

reflection” and “consider all relevant facts and circumstances.” Tr. Vol. 27 at 21. The

defense urged jurors to find Mullis guilty only of a lesser offense. Tr. Vol. 27 at 37.

         The jury found Mullis guilty of capital murder on March 11, 2011. The jury

determined Mullis’ fate by answering two special issue questions in a separate

punishment phase: (1) would Mullis be a future danger to society and (2) did sufficient

evidence mitigate against a death sentence? In the penalty phase, Mullis’ background

took a prominent role as both State and defense witnesses painted a bleak picture of his

early life. Mullis was born with necrotizing enterocolitis. Mullis’ biological parents

were absent from his life: his father abandoned the family soon after his birth and his

mother died when he was ten months old. Mullis’ uncle and aunt adopted him but failed

to provide a safe environment. At least by age three, Mullis’ adoptive father began

sexually assaulting him.

         The defense focused its case on Mullis’ history of mental illness that first

manifested in early childhood. Mullis spent years in and out of counseling, treatment

centers, and state custody. During that time, mental-health professionals diagnosed him

with various psychological conditions, including attention deficit/hyperactivity disorder

(ADHD), bipolar disorder, depression, anxiety, oppositional defiant disorder, and post-

3/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 4 of 61




traumatic stress disorder (PTSD). As a young teenager, Mullis sexually assaulted his

younger female cousin.       Mullis was subsequently hospitalized for suicidal threats.

Mental-health professionals prescribed psychotropic medication which Mullis stopped

taking as he aged.

         Mullis exhibited various psychological conditions while incarcerated before trial,

including depressive symptoms, flashbacks of past trauma, and hallucinations. Mental-

health experts diagnosed him with impulse control disorder and PTSD. A psychological

evaluation diagnosed him with reactive attachment disorder, features of narcissistic and

antisocial personality disorder, a high likelihood of bipolar disorder, and pedophilia non-

exclusive type. Mullis had attempted suicide by overdosing with vitamins. He continued

reporting suicidal feelings.    Doctors again prescribed psychotropic medications, but

Mullis eventually stopped taking them.

         The State focused its case on Mullis’ history of violence and illegal acts. Mullis

had a pattern of sexually assaulting young children. The State portrayed Mullis as

someone whose violent tendencies could not be ameliorated with medication, treatment,

or incarceration. The State emphasized that Mullis had homicidal thoughts since age 11.

He had repeatedly rejected, and victimized, those who reached out to help him. He even

assaulted his own grandmother. During his incarcerations as a juvenile and as an adult,

Mullis assaulted staff members, feigned suicidal behavior, violated rules, and created a

“hit list.” The State argued that Mullis’ life history proved that he was manipulative,

remorseless, and without conscience. And the jury weighed whether the haunting facts of

the murder alone justified a death sentence.

4/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 5 of 61




         On March 21, 2011, the jury answered Texas’ special issues in a manner requiring

the imposition of a death sentence. Clerk’s Record at 846.

II.      Waiver of Appellate Review

         On March 21, 2011, Mullis filed a notice of appeal. Clerk’s Record at 836, 874.

Two days later, the trial court appointed Wayne Hill to represent Mullis on direct appeal.

Clerk’s Record at 844. On April 19, 2011, Mr. Hill filed a sealed Motion for New Trial

in the trial court. Mullis, however, would prevent his appellate attorney from advocating

on his behalf.

         A.      Waiver Hearing

         Appellate counsel met with Mullis “numerous times” regarding his appellate

rights. Mullis “expressed in no uncertain terms” his desire to “waive his direct appeal”

and proceed pro se. 34 RR 4-5. At Mullis’ urging, Mr. Hill filed a document entitled

Waiver of Rights and Invocation of Defendant’s Right to Proceed Pro-Se on May 20,

2011. Clerk’s Record at 903. Mullis himself signed each page of the motion. Clerk’s

Record at 903-05. The waiver attested that Mullis had “considered and contemplated this

matter for a significant period of time” and that he invoked his right to self-representation

“voluntarily, intelligently and knowingly, and with full appreciation of the direct and

collateral consequences of his actions. Clerk’s Record at 904. The document also

assured that Mullis was “mentally competent to make the decisions” with “the mental

capacity to understand the choice between life and death and to make knowing and

intelligent decisions not to pursue further remedies.” Clerk’s Record at 905.

         In the May 20, 2011, hearing initially scheduled to address the motion for a new

5/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 6 of 61




trial, the trial court discussed Mullis’ desire to proceed pro se. Mr. Hill informed the trial

court that he had “talked extensively” with Mullis about his waiver and, “while

philosophically [he] disagree[d] with his decision,” Mr. Hill believed that Mullis was

competent to make it. Tr. Vol. 34 at 18. 2

         Mr. Hill provided the trial court some observations about Mullis’ request:

         . . . I have explained the consequences of proceeding the way [Mullis]
         wishes to do so. And from the standpoint of whether or not I believe that he
         is competent in the sense that he has a rational as well as a factual
         understanding of the proceedings and whether he could communicate with
         me as his lawyer through this proceeding, I believe that he is. And he has
         expressed to me without reservation the desire to proceed in this fashion
         and I told him that I would bring this to the Court’s attention.

         He is aware of the fact that basically if this case goes to the Court of
         Criminal Appeals without the benefit of any type of brief filed by the
         Defendant should he represent himself pro se and choose not to do that, that
         there’s precedent, which he is aware of because he’s read the case, the Lott
         case,3 where the Court of Criminal Appeals will take the matter up on the
         record and look at whether there’s any fundamental or Constitutional error
         and in all likelihood that if that occurs and an affirmation of the sentence
         and the conviction is made by the Texas Court of Criminal Appeals, this
         Court will then set an execution date at some point in the future on Mr.
         Mullis.

2
          Mr. Hill told Mullis that not filing an appeal “would be a stupid thing to do.” Affidavit of Wayne Hill,
Nov. 19, 2012. Under the principles announced in Faretta v. California, 422 U.S. 806, 835-36 (1975), a competent
criminal defendant has a Sixth Amendment right to represent himself at trial if he waives his right to counsel, and a
trial court cannot deny the defendant’s motion to proceed pro se on the ground that the defendant lacks sufficient
knowledge or understanding of the law. “[T]he competence that is required of a defendant is the competence
required to waive the right, not to represent himself.” Godinez v. Moran, 509 U.S. 389, 399 (1993). The exercise of
the right to self-representation is contingent on the defendant’s knowing and intelligent waiver of the right to be
represented by counsel. An inmate, however, does “has no constitutional right to self-representation on appeal.”
United States v. Cockerham, 396 F. App’x 66, 67 (5th Cir. 2010); see also Martinez v. Court of Appeal of Cal.,
Fourth Appellate Dist., 528 U.S. 152, 163 (2000). Texas courts have not recognized a state constitutional right to
self-representation on appeal. See Hadnot v. State, 14 S.W.3d 348, 350 (Tex. App.-Houston [14th Dist.] 2000, no
pet.). Texas courts, however, have the discretion to allow inmates to proceed pro se. Nash v. State, 2016 WL
7187463, at *2 (Tex.App.-Amarillo, 2016).
3
          Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994) (“Appellant has not filed a brief on his behalf in
this appeal. We therefore submitted the case without the benefit of briefs and, in the interest of justice, reviewed the
entire record. Having found no unassigned fundamental error, we affirm the judgment of the trial court.”) (footnotes
omitted).

6/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 7 of 61




Tr. Vol. 34 at 18–19.

         Because he “was present, obviously, during [Mullis’] whole trial and got to hear

quite a bit about [his] background, [his] upbringing,” the trial judge engaged Mullis in a

colloquy that explored his history of mental problems, his knowledge of the legal

process, and the reasons for which he wished to terminate judicial review. Tr. Vol. 34 at

8. The trial court interrogated Mullis about his understanding of the appellate and habeas

process and his reasons for taking over his direct appeal. The colloquy revealed that

Mullis accurately understood the legal options open to him and fully comprehended the

effects of not filing an appellate brief. Tr. Vol. 34 at 12-14, 16-17, 19-22. Mullis assured

the trial court: “Actually, I was the one that did most of the legal research to get where

we are here today. I did all the research to get background and ensure that I understood

the logistics before I even approached Mr. Hill and explained to him what I desired to

do.” Tr. Vol. 34 at 10. The trial court questioned Mullis about his history of mental

illness. Mullis conceded that mental-health professionals had previously diagnosed him

with various mental illnesses and had prescribed medication. Tr. Vol. 34 at 14-15.

Mullis demonstrated a rational and factual understanding of his legal options. Tr. Vol. 34

at 156. In sum, the trial court specifically probed Mullis’ understanding of his position,

his ability to make rational choices, and whether he suffered from anything that would

affect his capacity.

         The trial court took a brief recess to consider Mullis’ request. Before leaving, the

trial judge urged Mullis to consult with Mr. Hill because this was “not something you


7/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 8 of 61




want to lightly throw over or give up.” Tr. Vol. 34 at 22. Returning to the courtroom,

Mullis assured the trial court that he had not reconsidered his decision. Tr. Vol. 34 at 23.

         The trial court granted Mullis’ motion, dismissed Mr. Hill, and allowed Mullis to

proceed pro se. Tr. Vol. 34 at 23-24. Mullis then told the trial court to “vacate” the

motion for a new trial. Tr. Vol. 34 at 24.4

         B.       Waiver of Appellate Review

         Because the trial court dismissed Mr. Hill, Mullis had full control over his appeal.

At Mullis’ direction, Mr. Hill mailed a “Voluntary Dismissal of Appeal” to the Court of

Criminal Appeals. (DE 119, Ex. 14). Mullis’ letter stated that he proceeded pro se and

asked for the dismissal of his appeal.

         Mullis did not file any appellate papers that challenged his conviction and

sentence. On February 14, 2012, the State waived its right to file a brief on direct appeal.

(DE 174 at 3, n.2). Because direct appeal is automatic in death-penalty cases, see Tex.

Code Crim. Proc. Ann. art. 37.071, § 2(h), the Texas Court of Criminal Appeals in the

interests of justice reviews the entire record for “unassigned fundamental error when a

pro se inmate does not file any appellate briefing, Austin v. State, 2003 WL 1799020, at

4
          Mullis argues in his sixteenth claim the courts and appellate counsel violated his rights when his waiver
was accepted without the benefit of a competency evaluation and full hearing. (DE 94 at 218-25). The merits of
that claim are not available for federal review. The Court notes, however, that the Constitution does not require that
a court hold a competency hearing every time an inmate waives his rights. The extent of a court’s inquiry into a
defendant’s mental capacity depends on whether “the evidence raises a bona fide doubt as to competency.” Mata,
210 F.3d at 329; see also Pate v. Robinson, 383 U.S. 375, 385 (1966). “In determining whether there is a ‘bona fide
doubt’ as to the defendant’s competence, the court considers: (1) any history of irrational behavior, (2) the
defendant’s demeanor at trial, and (3) any prior medical opinion on competency.” Mata, 210 F.3d at 329. The trial
court had heard the trial testimony about Mullis’ mental illness, but the record does not contain evidence of
irrational behavior contemporaneous with trial. Mullis does not provide any information about his demeanor that
would lead counsel or the court to question his competency. No expert had previously found Mullis incompetent.
Mullis, therefore, does not raise a strong challenge to counsel or the court’s actions when he was permitted to
represent himself on direct appeal.

8/61
       Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 9 of 61




*1 (Tex. Crim. App. 2003); Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994).

On April 25, 2012, the Court of Criminal Appeals entered an order affirming Mullis’s

conviction. After finding that Mullis “desire[d] to dismiss his court-appointed appellate

counsel, raise no points of error, and waive the instant and all future appeals including

any error,” the Court of Criminal Appeals found “no unassigned fundamental error”5 and

“affirm[ed] the trial court’s judgment.” Mullis v. State, 2012 WL 1438685 (Tex. Crim.

App. Apr. 25, 2012) (unpublished).

III.     Waiver of State Habeas Review

         Under Texas law, state habeas review proceeds concurrent to a direct appeal in

capital cases. Tex. Code Crim. Pro. Art. 11.071 § 4. The state trial court’s decision that

Mullis was competent to waive his state habeas action was not independent from his

direct appeal. The same judge who authorized Mullis to proceed pro se eventually

allowed him to waive habeas review.

         A.       Initial Stages of Habeas Proceedings

         On March 23, 2011, the same day that the trial court appointed appellate counsel,

the trial court also appointed Brad Levenson of the Office of Capital Writs (“OCW”) 6 to

represent Mullis in his state habeas proceedings. Clerk’s Record at 843. Habeas counsel

met Mullis soon after appointment and visited him regularly. (DE 95 at 811). Habeas


5
         The Court of Criminal Appeals’ review for fundamental error, however, does not result in the exhaustion of
any claims for federal review. See Neville v. Dretke, 423 F.3d 474, 477 n.1 (5th Cir. 2005).
6
         In 2010 Texas created the Office of Capital Writs (“OCW”) to serve as a public defender’s office
specializing in post-conviction capital litigation. See Tex. Gov’t Code § 78.054; Tex. Code Crim. Pro. art. 11.071, §
2. In 2015, Texas renamed the office Office of Capital and Forensic Writs (“OCFW”). To remain consistent with
the record in this case, the Court will refer to the office under its former name or will simply use the phrase “habeas
counsel.”

9/61
    Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 10 of 61




counsel communicated with appellate counsel when he learned of Mullis’ intention to

waive his direct appeal rights, hoping to keep Mullis from waiving habeas review. (DE

95 at 811). Habeas counsel began a limited investigation into potential grounds for relief

which included briefly interviewing some witnesses. Habeas counsel, however, felt

hampered by the lack of an appellate transcript. (DE 95 at 811).7

         During habeas counsel’s “numerous visits” in prison, Mullis “weighed the pros

and cons of waiving” state habeas review. (DE 95 at 812). As described by habeas

counsel, Mullis waffled often in his decision:

         Throughout my representation of Travis Mullis, he went back and forth
         between being hopeful and enthusiastic about his litigation and wanting to
         waive. It was a roller coaster ride that went up and down with his mental
         state. His emotionally instability was apparent. I saw his manic side, as
         well as his sullen, quiet side. Despite his tough outward appearance,
         [Mullis] was very sensitive and reacted very strongly to any perceived
         slight by myself and others on his legal team.

(DE 95 at 815).

         Habeas counsel came to the realization that “the main thing motivating [Mullis] to


7
          Mullis now strongly and extensively criticizes his habeas attorney for not engaging in a probing and
detailed investigation into possible habeas claims. Mullis’ arguments are removed not only from the situation before
habeas counsel who had a recalcitrant client, but also from the reality of habeas review. True, habeas counsel had
not generated much material toward a comprehensive habeas application when Mullis waived review. At the same
time, Mullis abandoned his right to habeas early in the process. When the trial court eventually held a hearing on
Mullis’ motion, state habeas counsel explained “It takes about a year and a half between the time someone is
convicted and the time their State habeas is due in the convicting court. So, we’ve had about six months.” Tr. Vol.
35 at 8. In a normal case, state habeas court had a year left to prepare a habeas writ—the same amount of time
federal law allows for the preparation of a federal habeas petition. See 28 U.S.C. 2244(d)(1) (requiring that an
inmate file his federal petition within one year of the conclusion of state review). Further, state habeas counsel
faced the conflict between a professional duty and the limitations placed on them by their client. In the end, Mullis
was the master of his own defense. See Autry v. McKaskle, 727 F.2d 358, 361 (5th Cir. 1984) (“By no measure can
[a defendant] block his lawyer’s efforts and later claim the resulting performance was constitutionally deficient.”);
see also Gannett Co. v. DePasquale, 443 U.S. 368, 382, n. 10 (1979) (the Sixth Amendment “contemplat[es] a norm
in which the accused, and not a lawyer, is master of his own defense”). He, not any attorney, is responsible for the
decision not to file a timely habeas action. Mullis now fails to develop any argument explaining why a
constitutional obligation should rest on an attorney to prepare a habeas application which his client orders him not to
file.

10/61
    Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 11 of 61




waive was his concern that if he won penalty phase relief he would have to move to

general population where he felt he would be a target for sexual and physical abuse by

other inmates, due to the nature of his crime and his sexual orientation. He repeatedly

expressed these concerns to me and I believe members of my staff.” (DE 95 at 812).

Mullis, in fact, was “completely obsessed” with that fear. (DE 95 at 813). Habeas

counsel did “everything in our power to reassure” Mullis, even to the extent of

“consult[ing] with a retired TDCJ official who was an expert in prison classification

about [Mullis’] eligibility for protective custody and the details of applying for protective

custody.” (DE 95 at 812).

        Texas state habeas review generally proceeds under a tight schedule: an inmate

must file his state habeas application “not later than the 180th day after the date the

convicting court appoints counsel . . . or not later than the 45th day after the date the

state’s original brief is filed on direct appeal with the court of criminal appeals,

whichever date is later.” Id. at § 4(a). This case, however, posed a difficult question:

what deadline would Mullis face in submitting a habeas application?

        The filing of the State’s appellate brief generally triggers the due date for a state

habeas application. See Tex. Code Crim. Pro. art. 11.071 § 4(a) (setting the filing

deadlines for Texas state habeas); see also Austin v. Davis, 876 F.3d 757, 776-77 (5th

Cir. 2017).8 State habeas counsel guessed that any state habeas application would be due


8
          In Austin v. Davis, 876 F.3d 757 (5th Cir. 2017), the Texas court applied a novel reading of Texas Code of
Criminal Procedure, art. 11.071, § 4(a) which the Fifth Circuit found was inadequate to bar federal review. As
discussed at length below, the application of section 4(a) is not determinative to Mullis’ claims because, unlike in
Austin, the Texas courts did not rely on that section to bar the specific claims in Mullis’ federal habeas petition.

11/61
    Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 12 of 61




in late December 2011. (DE 119, Attachment # 92 at 7). Counsel, however, made this

estimate before the State waived direct appeal on February 14, 2012. (DE 174 at 3, n.2).

The timeline proved immaterial when Mullis ordered counsel not to file any state habeas

application.

         B.     Competency Inquiry and Waiver

         On September 14, 2011, about five months after the trial court found Mullis could

proceed pro se on appeal, Mullis signed an affidavit in which he declined all habeas legal

representation. State habeas counsel Mr. Levenson filed the affidavit in the trial court

along with a Motion to Waive Post-Conviction Habeas Review and a request for a court-

ordered mental health evaluation. State Habeas Record at 5.9

         Texas law allows capital habeas applicants to proceed pro se. See Tex. Code

Crim. Pro. art. 11.071, §§ 2(a); see also Ex parte Gallo, 448 S.W.3d 1, 5 n.23 (Tex. Crim.

App. 2014). If an applicant “has elected to proceed pro se” the convicting trial court

must “find[], after a hearing on the record, that the applicant’s election is intelligent and

voluntary.” Tex. Code Crim. Pro. art. 11.071, §§ 2(a). The Court of Criminal Appeals

has also held that “[t]he right to bring a post-conviction application for writ of habeas

corpus in felony cases is subject to waiver. To be enforceable, such a waiver must be

made voluntarily, knowingly, and intelligently.” Ex parte Reedy, 282 S.W.3d 492, 503

(Tex. Crim. App. 2009); see also Wardlow v. Davis, 750 F. App’x 374, 376 (5th Cir.

2018).


9
        Habeas counsel bluntly told the trial court that Mullis’ motion put them “in a precarious situation—an
uncooperative client verses a duty to investigate.” (DE 119, Attachment No. 92 at 8).

12/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 13 of 61




        With the motion, habeas counsel later asked the trial court to appoint a mental-

health expert to determine whether Mullis was competent to waive review. Later, habeas

counsel confided that he thought Mullis’ competency was “questionable.” (DE 95 at

813). On September 15, 2011, the trial court appointed psychiatrist Dr. Victor Scarano to

assess Mullis’ competency.10 State Habeas Record at 13. When the trial court appointed

Dr. Scarano, habeas counsel “told him about [Mullis’] fear of general population, what

the trial experts said about him, and about his previous mental health diagnoses.” (DE 95

at 813). After examining Mullis, Dr. Scarano submitted a twenty-one-page report on

October 6, 2011, finding Mullis competent to waive state habeas review. Tr. Vol. 40,

State’s Exhibit No. 1. The Court will summarize Dr. Scarano’s findings.

        Dr. Scarano considered various sources such as prison records, court transcripts,

and a video interview of Mullis with a local reporter. State Habeas Record at 40. Dr.

Scarano reviewed Mullis’ “psychological issues,” including his prior diagnoses of

ADHD, PTSD, and bipolar disorder. Tr. Vol. 40, Ex. 1 at 20-21.

        As part of his forensic psychological examination, Dr. Scarano administered seven

psychological tests and engaged in a probing interview.                             As part of Dr. Scarano’s
10
        Dr. Richard G. Dudley, Jr., a licensed psychiatrist who testified as a defense expert at trial, later explained:
        If an attorney had contacted me and let me know Mullis was considering having the attorney
        removed so he could represent himself, and abandoning his appeal, I would have told the attorney
        that it would be essential to have Mullis evaluated to determine if his waiver was knowing,
        voluntary, and intelligent or a product of his mental illness. I would have told the attorney that
        Mullis' s bipolar disorder and history of suicidal thoughts and gestures suggest a substantial risk
        that Mullis could be attempting to abandon his appeals in order to hasten his own execution. This
        would be a type of suicide.
(DE 95 at 82). Likewise, psychologist Dr. Matthew Mendel who testified at trial expressed concern about Mullis
being able to develop the “trust required for an attorney-client relationship” with appellate counsel. Dr. Mendel
likewise recommended that a competency evaluation proceed any waiver of rights. (DE 95 at 571-72). Without
contacting the trial experts, the trial court followed the path they recommended: having Mullis examined. Mullis’
trial experts offered no opinion on whether he was competent at trial or afterwards.

13/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 14 of 61




interview, Mullis described his decision to waive review. Mullis told Dr. Scarano that,

after his death sentence, “he had already decided that he did not want to fight to

conviction and the sentence.” In fact, he “h[ad] been thinking about this for the past 3

years and decided early on that whatever the jury was going to give him he was going to

accept.” Mullis explained he chose not to fight because “his punishment fit the crime.”

As reported by Dr. Scarano:

        Mr. Mullis stated that he took a life and there is no question of his guilt.
        Mr. Mullis stated further that he did not believe it would be fair to the
        victim, to the families, to go through years and years of fighting, when he
        believes that he received a just punishment, has made his peace with God
        and himself, and is prepared to go through with his execution, which the
        jury had decided was appropriate punishment for his crime.

Mullis explained that he did not think any appeal would be successful, and the chance of

a life sentence did not factor into his decision. Mullis said that no pressure was on him to

waive habeas review, but “that it is just the opposite, i.e., others are trying to pressure

him to not waive his right to challenge.”   Tr. Vol. 40, Ex. 1 at 5-7.

        Dr. Scarano explained that he had questioned Mullis about whether the possibility

that he would receive a life sentence influenced his decision to waive:

        Mr. Mullis was asked if the thought of life in prison without the possibility
        of parole was a motivating factor in his decision to waive his right to
        challenge the conviction and sentence, Mr. Mullis stated that it was not. Mr.
        Mullis added that he does not believe an appeal would ever work, because
        of the nature of the crime he committed and the fact that there is no doubt
        of his guilt. Mr. Mullis stated that if it ever came about that his sentence
        was changed to life in prison without the possibility of parole, he would be
        sent to a general population prison. Mr. Mullis stated that, as a child rapist
        and murderer, he would be at the bottom of the food chain in prison and
        there would be inmates there that would want to kill him.

        When asked if the thoughts of being killed in prison had prompted him in

14/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 15 of 61




        any way with forging ahead with his execution, Mr. Mullis stated that it did
        not, because it is really not relevant to his decision making process.

Tr. Vol. 40, Ex. 1 at 7.

        Dr. Scarano made explicit findings regarding Mullis’ psychological state as it

relates to its competency. Dr. Scarano observed that Mullis had not exhibited any signs

or symptoms of mental illness during his four months of incarceration in TDCJ. Tr. Vol.

40, Ex. 1 at 21. After performing various tests and interviewing Mullis, Dr. Scarano did

not diagnose him with any current mental impairment or disease.

        Dr. Scarano’s interview with Mullis also revealed an adequate comprehension of

the legal process, the alternatives available to him, and the consequences of his choice to

forgo habeas review. Tr. Vol. 40, State’s Exhibit No. 1, p. 17-18. Dr. Scarano opined

that Mullis “possess[ed] sufficient present ability to knowingly, intelligently, and

voluntarily waive his rights to post-conviction habeas review.” Tr. Vol. 40, State’s

Exhibit No. 1, at 19-20.

        On October 11, 2011, the trial court held a hearing on the motion to waive habeas

review. Tr. Vol. 35. State habeas counsel began the hearing by assuring the habeas court

that “we have strenuously objected to Mr. Mullis about waiving.” Tr. Vol. 35 at 6-11.

State habeas counsel described their numerous visits with Mullis during which time he

continually assured that he wanted to forgo habeas review. Notwithstanding, state habeas

counsel secured from Mullis permission to begin investigating his case. State habeas

counsel expressed no concerns with Dr. Scarano’s report, but pleaded for the state habeas

court to “perhaps kick the can down the road a little bit farther so we can have more time


15/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 16 of 61




to work on Mr. Mullis’ case and he can make even a more informed decision about what

this office can do for him.” Tr. Vol. 35 at 11.

        The trial court and the parties questioned Mullis about his choice to waive review.

Mullis stated that he wanted to “[c]ontinue with [his] waiver of the process.” Tr. Vol. 35

at 13. Mullis explained: “I’ve accepted my punishment the jury’s given me. I have no

issue with that punishment. I accept my consequence for my actions and I’m choosing to

stick with it.” Tr. Vol. 35 at 13-14. Mullis assured the habeas court:

        I’ve thought about this for the three years leading up to trial, already
        anticipating the sentence before it came. Then I’ve had time since then to
        do legal research including my right under the Code of Criminal Procedure
        to waive any and all—anything, any rights that I have in a criminal
        proceeding.

Tr. Vol. 35 at 14. Mullis stated that he wanted to dismiss his attorneys, even though the

habeas court cautioned him that “they would stop the whole process of working on your

behalf, trying to find something that might change the ultimate outcome.” Tr. Vol. 35 at

15. Mullis expressed a clear understanding of the consequences of waiving review:

“Essentially as I understand it, by law, if Mr. Levenson and his office were to be released

and nothing is filed by [the deadline], that’s it. The waiver is officially in effect and it’s

automatically already been waived and nothing can be filed.” Tr. Vol. 35 at 21. The

state habeas court, nonetheless, still urged Mullis to let his habeas attorneys keep working

on the case. Tr. Vol. 35 at 18-19.

         On October 11, 2011, the state habeas court entered a written order finding

Mullis competent. The state habeas court found that, “[a]fter questioning Mr. Mullis and

having reviewed the forensic psychiatric examination/evaluation report of Dr. Victor R.

16/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 17 of 61




Scarano, the Court finds that Mr. Mullis is competent to knowingly, intelligently and

voluntarily waive his rights to post-conviction habeas review.” State Habeas Record at

27. Thus, the trial court held that “Mr. Mullis is permitted to act pro se regarding any

decisions concerning waiver and/or filing a post-conviction writ of habeas corpus.” State

Habeas Record at 27. The state habeas court also made an ambiguous statement about

counsel’s status: the court said that state habeas counsel “may continue to investigate and

prosecute a post-conviction writ of habeas corpus on behalf of Mr. Mullis until the

deadline for filing, but must not file the writ if Mr. Mullis persists in electing to waive

filing.” State Habeas Record at 27.

        Mullis himself, however, soon clarified what role habeas counsel would play. In a

letter dated October 12, 2011, Mullis instructed his attorneys: “I hereby express my

desire and instruct you to NOT file a writ of habeas corpus.” Mullis said “[t]hese are

standing directives and are placed in effect immediately. If these directions change you

will be notified in writing but as of Oct. 12th, 2011 the instructions not to file and to

waive habeas stand.” (DE 38, Ex. B, at 2). Mullis signed the letter as “defendant acting

pro-se.” Mullis sent a second letter to “restate [his] instructions more clearly,” stating “I

hereby direct [habeas counsel] to NOT file a writ of habeas corpus in my case. I

understand that by not filing this [it] will place my waiver of habeas review in effect.

This is my desire to waive habeas. . .. I hereby elect to waive filing. This is a standing

directive.” (DE 38, Ex. C, at 2).

        Mullis did not file a timely state habeas application. On October 11, 2011, the

state habeas court forwarded documents associated with the habeas waiver to the Texas

17/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 18 of 61




Court of Criminal Appeals.

        C.    Mullis’ Attempt to Reinvigorate Post-Conviction Review and Renewed
              Waiver

        Several months passed without any filings in Mullis’ habeas action. In August

2012, however, Mullis confided to habeas counsel that he had “lied to Scarano in order to

be found competent.” (DE 95 at 814). Mullis expressed that he had been thinking about

reinitiating his habeas action—but Mullis did not give counsel authorization to act on his

behalf. (DE 95 at 814). On August 20, 2012, Mullis sent the trial court, the Court of

Criminal Appeals, and others a letter explaining that “new evidence” made him want to

pursue appellate and habeas review. Without explaining the nature of the new evidence,

Mullis said that he “would not have waived” had he known about the unavailable

evidence and claimed that the “waiver decision was based on misleading [and]

incomplete information.” Mullis asked the trial court to reappoint his earlier attorneys to

file an appeal and state habeas action.      The Texas Court of Criminal Appeals also

received a similar letter from Mullis on August 28, 2012.

        On September 12, 2012, the Texas Court of Criminal Appeals entered an order

accepting Mullis’ waiver. Ex parte Mullis, No. WR-76,632-01 (Tex. Crim. App. Sept.

12, 2012). The order noted that, despite his desire to waive, Mullis “could have changed

his mind and filed an application up to and including the date it was due.” The Court of

Criminal Appeals calculated “[u]nder the best possible scenario” that Mullis’ state habeas

application was due by July 2, 2012.” Id.       But by failing to file a timely application

Mullis “waiv[ed] . . . all grounds for relief.” Id. (citing Tex. Code Crim. Proc. art. 11.071


18/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 19 of 61




§ 4(e)).11

        The Court of Criminal Appeals acknowledged that Mullis had written a letter

seeking to reinvigorate his habeas action after the due date had passed. The Court of

Criminal Appeals instructed him: “[S]hould [Mullis] or pro bono counsel working on his

behalf file an untimely writ application or a motion for a new filing date under Article

11.071 § 4A, then the filer will have to show good cause as to why an application was not

filed on or before the statutorily applicable due date.” Id. at 2-3.

        On September 13, 2012, habeas counsel had a “tumultuous” visit where Mullis got

“extremely upset” at learning that the date to file a habeas action had passed. (DE 95 at

814). “Later that day, he wrote a letter to [habeas counsel], the DA, and the Court,

expressing his desire to withdraw his request to reinstate his appeals.” (DE 95 at 814).

Mullis wrote: “[i]n light of the [waiver order] and after discussion of legal options with

counsel I have made a final decision on how to proceed. I hereby revoke and withdraw

my request to renew any [and] all appeals.” Further, Mullis declared that “[t]his decision

is final [and that] NO attorneys pro-bono or otherwise are authorized by me to act or file

in this case [and] any and all filings done except by me pro-se are asked to be

disregarded.” Id. He concluded “I have always admitted guilt [and] justice is deserved

for the victim’s families.” Id.

        With his renewed waiver, Mullis included what he termed his “Defendants


11
         Mullis premises his arguments on a belief that the Court of Criminal Appeals “denied relief” when it
accepted his waiver and subsequently did not find good cause to reopen the time to file a habeas application. (DE
170 at 1). Mullis may have waived the opportunity for review, but Mullis has never presented the state courts with
any grounds for relief.

19/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 20 of 61




Admission of Guilt.” In that document, Mullis admitted to killing his son. Mullis stated

that “[t]here has never been any question of innocence in this case,” and conceded that

“[t]he only arguments made were technical[] [and] some psych issues raised from

childhood.” Id. Mullis confessed that “the psych diagnoses are [and] were based on false

self reporting [and] acting of symptoms in an attempt to circumvent the legal system at a

young age.” Id. Mullis concluded his letter by stating: “[i]t is in the best interests of

justice for the victim and the victim’s families for this appeal to stop here and execution

of this sentence to be carried out in a timely manner.” Id.

        D.    Pro Bono Efforts to Re-Invigorate Habeas Review by Habeas Counsel

        Acting as pro bono counsel, on November 20, 2012, state habeas counsel filed a

motion on Mullis’ behalf in the Court of Criminal Appeals entitled Motion to Appoint

Counsel and Establish a New Habeas Corpus Application Date under Article 11.071,

Section 4A; Good Cause Shown. (DE 170, Ex. 5; Ex parte Mullis, WR-76,632-02).

Habeas counsel argued that “new evidence has surfaced that Mullis’s [waiver] was

motivated by mental illness, depression, suicidal ideations, and an irrational fear of a life

without parole sentence.” Habeas counsel asked for the proceedings to begin anew

“[b]ecause Mullis’s failure to file an application was caused by the above-mentioned

factors, rather than by any rational choice, [the Court of Criminal Appeals] should find

good cause . . . to appoint the OCW as counsel and set a new deadline for the filing of

Mullis’s initial Article 11.071 application.” Habeas counsel, however, did not propose

any specific grounds for relief.

        State habeas counsel based the request to file an original habeas writ on a

20/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 21 of 61




November 1, 2012, competency evaluation by psychiatrist Dr. Michael Fuller. In a

written report dated November 8, 2012, Dr. Fuller opined that Mullis was not competent

during Dr. Scarano’s evaluation. Even though Dr. Fuller stated that his examination of

Mullis “largely parallels” the evaluation conducted by Dr. Scarano, Mullis confessed that

he had lied by telling Dr. Scarano that “he was not depressed, was not suicidal, and not

fearful of a life sentence . . . .” State Habeas Record at 110. Focusing heavily on the

suicidal intent, Dr. Fuller opined that Mullis had been “experiencing symptoms of a

significant mental condition that impaired his rational abilities and decisional capacity at

the time he opposed further appeal.” State Habeas Record at 112. Dr. Fuller, however,

opined that Mullis was presently competent. Dr. Fuller explained Mullis had regained

competency by November 2012 because he was no longer “preoccupied with th[e] fears”

of a recent death sentence and the prospect of life on death row.12

        The Court of Criminal Appeals denied the requests to appoint counsel and restart

habeas review because “neither counsel’s motion nor Fuller’s report show that [Mullis]

was incompetent on August 22, 2012, when he tried to reinstate his appeals or on

September 13, 2012, when he again re-urged his desire to waive review of his

conviction.” Ex parte Mullis, No. WR-76,632-01 (Tex. Crim. App. Dec. 12, 2012).

Thus, the Court of Criminal Appeals found that “counsel has failed to establish good

cause for failing to file a habeas application on or before the statutorily applicable due

date.” Ex parte Mullis, No. WR-76,632-01 (Tex. Crim. App. Dec. 12, 2012).


12
          From the onset, the Court acknowledges that Mullis has explicitly stated that he does not rely on Dr.
Fuller’s report as a sufficient basis to find him incompetent to waive state habeas review.

21/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 22 of 61




        E.    Final Attempt at State Review

        One additional attempt was made to secure review of Mullis’ conviction and

sentence. On September 29, 2012, Mullis signed a notice of appearance allowing a pro

bono attorney from the American Civil Liberties Union Capital Punishment Project to

represent him (“ACLU counsel”). On December 3, 2012, ACLU counsel filed a Motion

for Leave to File Original Writ of Habeas Corpus seeking relief in the form of an

opportunity to file a renewed direct appeal. On January 16, 2013, the Court of Criminal

Appeals denied leave to file an original state habeas application.

                            FEDERAL HABEAS REVIEW

        On April 16, 2013, Mullis filed a federal motion for the appointment of counsel.

This Court appointed an attorney to prepare and litigate a federal habeas petition.

Through appointed counsel, Mullis filed a petition on July 19, 2013, raising seventeen

grounds for relief. (DE 10). On September 28, 2014, Mullis filed an amended petition

for a writ of habeas corpus. (DE 28).

        Mullis faced harsh hurdles to federal review. The Anti-Terrorism and Effective

Death Penalty Act (“AEDPA”) requires inmates to exhaust all their claims in state court.

See 28 U.S.C. § 2254(b)(1). Mullis’ waived all state review without raising any claims.

Texas’ strict habeas laws, such as its demanding abuse-of-the-writ doctrine, limited any

return to state court. See Tex. Code Crim. Pro. art. 11.071 §5.

        The Court ordered Respondent to file an answer. (DE 30). Before Respondent

could answer, Mullis filed a Motion to Stay and Abey the Federal Habeas Proceeding.

(DE 31). Mullis sought a stay on two main grounds: (1) he was not competent when he

22/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 23 of 61




waived state proceedings and (2) habeas counsel provided ineffective representation with

regard to his mental state. On July 28, 2015, the Court stayed and closed this action.

(DE 47). The Court specifically ordered Mullis to “expeditiously seek state review . . ..”

(DE 47 at 4).

        Mullis did not follow the Court’s directive. Mullis never filed a state habeas

application. Instead, Mullis’ attorneys pursued a path which led them to delay seeking

state habeas relief, thus inserting needless delay into the process. That delay would

preclude all state review when circumstances brought Mullis back to federal court.

        On October 21, 2015, Mullis submitted an advisory in this Court.             Mullis

explained that the FBI had reported issues that could impact the DNA testing that had

occurred in this case. Mullis retained a DNA expert to test genetic material from his

case. (DE 48). Mullis, however, had not raised any issue in his federal petition directly

relating to DNA testing. Any challenge to DNA results would not have altered the task

Mullis’ attorneys had been given by this Court: to exhaust the claims he had raised in his

federal petition.

        The DNA exploration ended when Mullis revived his federal case. On November

3, 2015, Mullis submitted a pro se filing “asking this Court to revoke the stay and abey

order and immediately dismiss the entire habeas action.” (DE 50 at 1). Mullis also asked

the Court to “terminate the appointment of counsel.” (DE 50 at 3). Respondent filed a

motion to lift the stay and begin the procedure necessary to decide if Mullis was

competent. (DE 51).



23/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 24 of 61




I.      Mullis’ Back-And-Forth on Deciding Whether to Proceed on Federal Review

        This Court lifted the stay and reopened this case. (DE 59). The Court appointed

Dr. Timothy James Proctor to determine Mullis’ competency. (DE 64). After examining

Mullis, Dr. Proctor issued a written report dated June 7, 2016, that found Mullis

competent in all regards. The Court scheduled a competency hearing to begin on January

9, 2017. (DE 70).

        On December 5, 2016, Mullis filed a pro se Motion to Rescind Previous Motion to

Waive Appeal and to Terminate Evidentiary Hearing. (DE 82). Mullis indicated that he

came to an agreement with his attorneys to continue judicial review.           The Court

subsequently ordered Mullis to file “an appropriate pleading . . . informing the Court of

whether another stay of proceedings is necessary for the exhaustion of state court

remedies. If Mullis elects to proceed again in state court, he will provide a time line for

expeditiously filing papers in state court.” (DE 85). Mullis responded: “Petitioner,

through undersigned counsel, hereby informs this Court that he does not plan to exhaust

remedies in state court, and therefore a stay of proceedings is not necessary.” (DE 86).

Accordingly, federal proceedings resumed. The Court canceled the hearing (DE 83) and

entered a new scheduling order (DE 89).

        On July 19, 2017, Mullis filed a Consolidated Petition for Writ of Habeas Corpus

through appointed counsel. (DE 94). Mullis’ petition raises seventeen grounds for relief

challenging various matters during his trial and appeal. Mullis’ consolidated petition

raises the following grounds for relief:

        1.    The State knowingly presented false evidence of extraneous offenses

24/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 25 of 61




              Mullis committed as a juvenile. Trial counsel provided ineffective
              assistance by failing to rebut the false evidence and appellate
              counsel should have raised a false evidence claim on direct appeal.
        2.    Trial counsel provided deficient representation by failing to
              investigate, develop, and present mitigating evidence.
        3.    The State withheld evidence from the defense. Trial counsel
              provided ineffective representation by not requesting the withheld
              evidence.
        4.    Mullis’ right to an impartial jury was denied by the excusal of one
              hundred venirepersons by agreement. The trial court erred by
              allowing the excusal; trial counsel was ineffective for not objecting
              to the excusals; the state statute allowing for excusal is
              unconstitutional; and appellate counsel should have raised the claim.
        5.    The prosecution committed misconduct by admitting impermissible
              victim-impact evidence in the penalty phase. Trial and appellate
              counsel should have raised objections on that basis.
        6.    The trial court did not provide sufficient jury instructions regarding
              mitigating evidence. Trial counsel should have requested a different
              jury instruction and appellate counsel provide deficient performance
              by not raising the issue on appeal.
        7.    The State repeatedly engaged in misconduct by presenting
              inflammatory evidence and argument in the penalty phase. The trial
              court erred by admitting the evidence. Trial and appellate counsel
              provided deficient representation for not litigating the issue.
        8.    Texas’ death penalty scheme is unconstitutional. The trial court
              erred by denying the defense’s motion on that ground and appellate
              counsel should have raised that error on appeal.
        9.    Trial counsel provided ineffective assistance by not seeking a change
              of venue.
        10.   The voir dire insufficiently inquired into potential juror’s ability to
              consider mitigating circumstance and a life sentence. The trial court
              erred in denying the defense’s motion for a full and fair voir dire.
              Trial counsel should have ensured an adequate voir dire and
              appellate counsel should have litigated the issue.
        11.   Trial counsel presented improper victim impact evidence in the
              guilt/innocence phase. Trial and appellate counsel should have
              litigated the issue.
        12.   Trial counsel was ineffective for failing to investigate, develop and

25/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 26 of 61




              present evidence of Mullis’ mental state to rebut the State’s evidence
              of intent and to challenge the admission of his statement.
        13.   The State presented inflammatory evidence which the trial court
              should have excluded. Trial and appellate counsel were deficient in
              challenging that evidence.
        14.   The trial court erred by admitting Mullis’ statements without
              adequate pre-trial notice. Trial counsel should have challenged the
              statements and objected to testimony about Mullis’ lack of remorse.
        15.   Mullis’ rights were violated when the prosecutor commented on his
              silence during the penalty phase.
        16.   Appellate counsel was ineffective for enabling Mullis’ waiver of
              counsel on direct appeal and then failing to litigate his appeal. The
              trial court should have held a competency hearing. The Texas Court
              of Criminal Appeals should have allowed Mullis to restore his
              appellate proceedings.
        17.   The cumulative effect of trial counsel’s deficient representation, the
              State’s misconduct, and trial court errors violated Mullis’
              constitutional rights.
        Before Respondent could file an answer, however, Mullis filed a Pro-Se Motion to

Waive Appeals and Terminate Counsel on July 23, 2018. (DE 105). Mullis again wished

to “waive all remaining appeals and to terminate this habeas proceeding fully, and to also

upon termination of said proceedings to terminate the appointment of currently appointed

counsel.” (DE 105 at 1). Mullis assured that “[t]his request to waive is final and will not

be withdrawn under any circumstances.” (DE 105 at 2).

        On September 12, 2018, this Court held a telephonic hearing to question Mullis.

(DE 107, 115). Mullis persisted in his choice to waive federal review and represent

himself. Pursuant to agreement by the parties and Mullis, the Court appointed Dr.

Proctor to reassess Mullis’ competency. (DE 108).

        Dr. Proctor met with Mullis on November 9, 2018. In a report dated December


26/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 27 of 61




21, 2018, Dr. Proctor outlined his findings and ultimately concluded that Mullis is

competent to waive federal review.                  (DE 117).         Dr. Proctor’s second report again

reviewed Mullis’ history, described his current mental state, and opined on his

competency.13 With that assessment, Dr. Proctor found that Mullis was aware of his

legal situation, understood the role of the various participants in his legal proceedings,

and could discuss the options available to him. Specifically, Dr. Proctor concluded that:

         1.       Mr. Mullis has the capacity to appreciate his position and make a
                  rational choice with respect to continuing or abandoning further
                  litigation.

         2.       Mr. Mullis is not suffering from a mental disease, disorder, or defect
                  which may substantially affect his capacity in this regard.

         3.       Mr. Mullis is competent to waive federal habeas review.

(DE 117).

         The Court scheduled a competency hearing for March 6, 2019. As the hearing

began, however, Mullis’ counsel informed the Court that he no longer wished to waive

his right to federal habeas review and wanted to keep his attorneys.                                  The Court

questioned Mullis who confirmed his desire to proceed on federal habeas review. The


13
         Dr. Proctor described Mullis’ “very difficult childhood” which included health problems and being born
into a “very impoverished, dysfunctional, and abusive environment.” Mullis was diagnosed with various mental
health concerns in his youth: attention deficit/hyperactivity disorder (ADHD), bipolar disorder, depression, anxiety,
oppositional defiant disorder, and posttraumatic stress disorder. He was prescribed various medications. While
incarcerated before trial “he reported depressive symptoms as well as flashbacks of past trauma and auditory and
visual hallucinations related to the Capital Murder offense. His diagnoses while in jail included impulse control
disorder and posttraumatic stress disorder.” He attempted suicide, though subsequently said he was “just playing.”
Examinations before and after trial uncovered different forms of mental illness of various severity. Mullis has not
received any mental-health treatment since his conviction. Dr. Proctor’s description of Mullis’ contemporaneous
demeanor, presentation, and thought processes did not suggest any major psychological condition. Dr. Proctor did
not only not find any of the psychological disturbances observed by previous examiners (such as mood disturbance
and posttraumatic stress disorder), Dr. Proctor found it highly questionably that he ever met the criteria for those
diagnoses. Acknowledging that those previous experts could take issue with his conclusions, the only diagnosis Dr.
Proctor arrived at was Antisocial Personality Disorder with Borderline Traits.

27/61
      Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 28 of 61




Court, therefore, entered a scheduling order for the federal habeas action.

II.     Current Status of Mullis’ Federal Proceedings

        On March 2, 2020, Respondent filed a motion for summary judgment. (DE 147).

Respondent argued that, because Mullis waived all state court review, none of his claims

are available for federal consideration. Alternatively, Respondent argues that all Mullis’

claims are without merit.

        Mullis filed a response to the summary judgment motion. (DE 159). Mullis

himself filed a pro se pleading urging the Court to grant Respondent’s motion for

summary judgment. (DE 161).

        The Court denied Respondent’s summary judgment motion and ordered briefing

on specific procedural questions. (DE 163). The parties filed have complied. (DE 170,

171, 173, 174). In doing so, Respondent filed a renewed motion for summary judgment.

(DE 171). Having reviewed the parties’ briefing and the record, the Court finds that a

hearing is not necessary. The comprehensive briefing by the parties and the extensive

record provide a satisfactory basis to resolve the matters now before the Court.

                            EXHAUSTION OF REMEDIES

        However important the constitutional issues that Mullis raises, the disposition of

his federal petition depends on application of the firmly established procedural law.

Because the States “possess primary authority for defining and enforcing criminal law”

and “hold the initial responsibility for vindicating constitutional rights,” Engle v. Isaac,

456 U.S. 107, 128 (1982), AEDPA enforces a “‘total exhaustion’ requirement as

prerequisite for a district court to grant a petition.” Neville v. Dretke, 423 F.3d 474, 482

28/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 29 of 61




(5th Cir. 2005); See 28 U.S.C. § 2254(b)(1)(A). A habeas petitioner must comply with

the exhaustion requirement by “fairly present[ing] the substance of his claim to the state

courts.” Young v. Davis, 835 F.3d 520, 525 (5th Cir. 2016). This requirement is not “a

procedural hurdle on the path to federal habeas court,” Keeney v. Tamayo-Reyes, 504

U.S. 1, 10 (1992), but instead “ensure[s] that the state courts have the first opportunity to

correct any error with a state conviction and that their rulings receive due respect in

subsequent federal challenges.” Skinner v. Switzer, 562 U.S. 521, 541-42 (2011).

        Federal courts do not have discretion to ignore the exhaustion requirement.

Exhaustion is mandatory, regardless of a claim’s potential merit. The exhaustion doctrine

is key in this case because Mullis has never given the state courts an opportunity to

consider any constitutional claims, much less those in his federal petition. This Court

stayed these proceedings when Mullis asked for the opportunity to satisfy AEDPA’s

mandatory exhaustion requirement.        Mullis, however, made no effort to present his

claims to the state courts. Instead, Mullis chose to investigate new issues unrelated to

those raised in his federal petition.

        After returning to federal court for a competency evaluation, Mullis’ federal

attorneys informed the Court that they did “not plan to exhaust remedies in state court.”

(DE 86). Mullis’ claims, therefore, are completely unexhausted, primarily because he has

abdicated the opportunity to avail himself of available state court remedies.            The

procedural bar discussion in the section that follows is the direct result of Mullis’

strategic decision to bypass the state courts.

        AEDPA’s exhaustion doctrine, therefore, precludes habeas relief on any of Mullis’

29/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 30 of 61




claims. 28 U.S.C. § 2244(b)(1); see also Allen v. Stephens, 805 F.3d 617, 625 (5th Cir.

2015) (“If a claim has not been exhausted in state court, AEDPA generally bars relief . . .

.”). Mullis’ petition is subject to dismissal for being wholly unexhausted. Coleman v.

Thompson, 501 U.S. 722, 735 (1991) (“This Court has long held that a state prisoner’s

federal habeas petition should be dismissed if the prisoner has not exhausted available

state remedies as to any of his federal claims.”).



                                  PROCEDURAL BAR

        The federal procedural bar doctrine both forecloses judicial review and sometimes

provides a pathway to merits consideration of an inmate’s unexhausted claims.

“The procedural default doctrine is distinct from, though related to, the exhaustion

doctrine.” Berkley v. Quarterman, 310 F. App’x 665, 672 (5th Cir. 2009); see also

Woodford v. Ngo, 548 U.S. 81, 92 (2006) (recognizing that “the habeas doctrines of

exhaustion and procedural default are similar in purpose and design and implicate similar

concerns”). As a “fundamental tenet[]” of “federal review of state convictions[,] . . . a

federal court may not review federal claims that were procedurally defaulted in state

court—that is, claims that the state court denied based on an adequate and independent

state procedural rule.” Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2064 (2017).

“This doctrine ensures that federal courts give proper respect to state procedural rules.”

Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 1997). In addition to the exhaustion doctrine

that precludes federal relief, the parties extensively brief the question of whether a

procedural bar prevents a review of the merits.

30/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 31 of 61




I.       The Default of Mullis’ Claims

         The parties apparently agree that Mullis’ claims are procedurally barred. The

parties differ, however, on what circumstances caused the default of his federal claims

and what state law bars federal review. In their summary judgment briefing, the parties

provided vastly different perspectives on what caused the procedural bar. Based on the

parties’ discussion, the Court ordered the parties to provide briefing on “what specific

state procedural law bars federal review: (1) the Court of Criminal Appeals’ September

12, 2012 acceptance of his waiver of habeas review; (2) the Court of Criminal Appeals'

December 12, 2012 refusal find good cause, appoint new counsel, and reopen the

proceedings; or (3) the presumptive operation of Texas’ abuse-of-the-writ doctrine which

would disallow any attempt to exhaust his federal claims.” (DE 163 at 12).14

         The parties’ renewed briefing, placed into the context of the other arguments to

date, only emphasizes the procedural imbroglio caused by Mullis’ back-and-forth waivers

and his refusal to capitalize on a stay of these proceedings. The extensive briefing ties

the state litigation into a gordian knot of procedural law.                          Notwithstanding, cutting

14
         The Court based its order on the specific arguments that the parties had made to that point in the
proceedings. Since then, Respondent has shifted his argument somewhat. Respondent reiterates that “there should
be no real dispute that the [Court of Criminal Appeals] will not hear Mullis’s claims should he return to state court.”
(DE 171 at 3). However, Respondent now attributes any procedural default as dependent on how the Court of
Criminal Appeals would characterize any future attempt to file a habeas application: (1) as an untimely initial
application based on Mullis’ earlier waiver or (2) as a successive application. In essence, Mullis argues that the
Court of Criminal Appeals’ orders foreclosing state habeas review are that which ultimately bars the claims he
raised for the first time on federal review. Mullis’ arguments focus on two discrete orders, each based on a different
provision of state law: when the Court of Criminal Appeals “denied relief based on: (i) “[Mullis’] failure to timely
file an application’ under Art. 11.071 § 4, see see [sic] TM-041 (9/12/12 Opinion at 3); and (ii) his failure ‘to
establish good cause for failing to file a habeas application on or before the statutorily applicable due date’ under
Article 11.071 § 4A, see TM-063 (12/12/12 Opinion at 4).” (DE 170 at 1-2). Mullis’ focus on a procedural bar
based on those two orders is important because he argues that the relevant state law is not sufficient to bar federal
review. Mullis argues that “there was no clear, regularly followed, clearly established or independent rule with
respect to cases in which no appellate brief was filed to trigger the deadline set by Article 11.071 § 4(a).” (DE 159
at 10).

31/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 32 of 61




through the procedural tangle only requires answering simple questions about the history

of Mullis’ federal claims.

        First, the Court must look to the specific claims raised in Mullis’ petition and

trace the litigation history of each claim. In that manner, the parties’ briefing leads the

discussion astray—the focus is not on various state procedures unrelated to the specific

constitutional claims in Mullis’ federal petition. Instead, a federal court looks to when an

inmate has litigated his specific federal claims. See Davila, 137 S. Ct. at 2064 (focusing

on when claims “were procedurally defaulted in state court” and whether the individual

“claims [were] denied based on an adequate and independent state procedural rule);

Walker v. Martin, 562 U.S. 307, 316 (2011) (focusing on the procedural status of

individual claims); Gonzales v. Davis, 924 F.3d 236, 243 (5th Cir. 2019) (“Federal

habeas claims are procedurally barred if the last state court to review the petitioner’s

claims unambiguously based its denial on a state procedural bar."”) (emphasis added). In

other words, the Court first asks when did an inmate raise his claims and how did the

state courts treat them?

        Here, the answer is simple. Mullis has never raised any claim in state court, much

less the ones in his federal petition.    Despite Mullis’ arguments about the process

afforded him in state court when he waived habeas review, he has never given the state

courts an opportunity to consider the procedural adequacy of any claims. Even when

afforded the opportunity during a Rhines stay, Mullis has chosen to circumvent the state

system and only litigate in federal court. Accordingly, this Court’s focus is not on the

earlier waiver of review, but on the procedural status of the claims specifically before the

32/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 33 of 61




Court.

         Second, a court must assess if a state avenue of relief remains open for the

petitioner to exhaust his claims. See O’Sullivan v. Boerckel, 526 U.S. 838, 847 (1999)

(“The exhaustion doctrine, in other words, turns on an inquiry into what procedures are

‘available’ under state law.”); see also 28 U.S.C. § 2254(c) (“An applicant shall not be

deemed to have exhausted the remedies available in the courts of the State, within the

meaning of this section, if he has the right under the law of the State to raise, by any

available procedure, the question presented.”). A court must ask: Can an inmate still

raise his claims in state court?

         Respondent contends that the Court of Criminal Appeals would not allow Mullis

to file a habeas application should he return to state court. Mullis does not argue that the

Texas courts would provide a forum for him to raise his constitutional claims. The

parties’ briefing seemingly agrees that no avenue of state review remains open to Mullis.

         Third, a court must ask: what procedural law now prevents an inmate from

exhausting his claims? See Bagwell v. Dretke, 372 F.3d 748, 755 (2004) (asking if “the

court to which the petitioner would be required to present his claims in order to meet the

exhaustion requirement would now find the claims procedurally barred”); cf. Coleman,

501 U.S. at 735 n.1.       Although citing that case for other reasons, Mullis fails to

acknowledge the “anticipatory procedural default” doctrine established in Coleman v.

Thompson—a claim is procedurally defaulted if the petitioner “failed to exhaust state

remedies and the court to which the petitioner would be required to present his claims in

order to meet the exhaustion requirement would now find the claims procedurally

33/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 34 of 61




barred.” Id.; see also Williams v. Trammell, 782 F.3d 1184, 1212 (10th Cir. 2015) (using

the phrase “anticipatory procedural default” to describe “where a petitioner fails to

exhaust a claim and we, as a federal court, nonetheless conclude that the claim would be

procedurally defaulted”). Because Mullis never gave the state courts a chance to decide

the procedural viability of the claims raised in his federal petition, a federal court must

predict what they would do if Mullis tried to exhaust his claims now.

        Only two vehicles could allow for Mullis to present his claims. (DE 174 at 2, n.1).

First, because he has never filed any habeas application in state court, Mullis could seek

leave to file an out-of-time application under Tex. Code Crim. Pro art. 11.071 § 4A.

Under section 4A, an adequate showing of “good cause” may allow an inmate to reopen

the time to file an initial habeas application. However, by failing to take advantage of

this Court’s stay Mullis himself has precluded the state courts from considering whether

he could make a stronger showing of “good cause” than he did once before. 15

        Second, Mullis could face application of Texas’ abuse-of-the-writ doctrine under

Tex. Code Crim. Pro. art. 11.071 §5. Texas courts generally apply the abuse-of-the-writ

bar in cases where “a subsequent application for a writ of habeas corpus is filed after

filing an initial application.” Tex. Code Crim. Pro. art. 11.071 §5(a). The Court of

Criminal Appeals, however, has employed section 11.071 in circumstances similar to the

instant case. In Ex parte Gonzales, 463 S.W.3d 508, 509 (Tex. Crim. App. 2015), for


15
        Mullis does not explicitly argue that he could still raise claims in state court and, in fact, his briefing
presupposes that he could not. Contradictorily, though, Mullis also argues that state habeas counsel could have
made a stronger showing of “good cause” under Tex. Code. Crim. Pro. art. 11.071 § 4A that would have allowed
reopening of the time to file a habeas petition.

34/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 35 of 61




instance, an inmate waived his right to state habeas review. When the federal courts

stayed a subsequent federal petition and the inmate filed a state habeas application, the

Court of Criminal Appeals found that he “ha[d] failed to satisfy the requirements of

Article 11.071, § 5(a)” and thus “dismiss[ed] the application as an abuse of the writ

without considering the merits of the claims.” Ex parte Gonzales, 463 S.W.3d 508, 509

(Tex. Crim. App. 2015); see also Ex parte Lopez, 2015 WL 4644657, at *1 (Tex. Crim.

App. Aug. 4, 2015) (treating a state habeas application filed after the waiver of state

habeas review as a subsequent application under Section 5).16 Mullis makes no argument

that he could meet any exception to Texas’ abuse-of-the-writ doctrine.

         In sum, this Court’s primary concern is whether “it is clear from state law that any

future attempts at exhaustion would be futile.” Bailey v. Nagle, 172 F.3d 1299, 1305

(11th Cir. 1999).           Mullis forfeited his right to have the state courts decide what

procedural law would govern any state habeas application when he did not file any state

court papers after the Rhines stay. However, it is clear that—whether under its abuse-of-

the-writ doctrine or its timeliness provisions—Texas law would not allow Mullis to raise

his claims in state court.

         Despite the parties’ extensive briefing about the convoluted state proceedings, the

answer to the anticipatory procedural bar question in this case is simple: All Mullis’
16
          When the inmate in Gonzalez litigated a federal habeas petition, the Fifth Circuit held that “the TCCA
unambiguously held that Gonzales’s claims were procedurally barred because he had waived his right to habeas
counsel and did not file a habeas claim pro se before the deadline expired.” Gonzales, 924 F.3d at 243. A close
reading of the Court of Criminal Appeals’ decision, however, indicates reliance on a different procedural basis for
its decision. Gonzales had waived his right to state habeas review and the Court of Criminal Appeals cited its 2010
decision recognizing that waiver. In its decision after the federal courts stayed his federal habeas petition, the Court
of Criminal Appeals found that Gonzales “ha[d] failed to satisfy the requirements of Article 11.071, § 5(a)” and thus
“dismiss[ed] the application as an abuse of the writ without considering the merits of the claims.” Ex parte
Gonzales, 463 S.W.3d 508, 509 (Tex. Crim. App. 2015).

35/61
      Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 36 of 61




claims are technically exhausted because no state habeas vehicle exists for the

consideration of his federal claims. Accordingly, Mullis has defaulted his claims and

federal review is barred unless Mullis can make an adequate procedural showing. The

Court will first examine whether Mullis has shown that state procedural law is inadequate

to prevent federal review before turning to whether he can overcome the procedural bar.

II.      Adequate and Independent State Law

         Federal law traditionally prohibits the litigation of claims an inmate has defaulted

under state law. See Davila, 137 S. Ct. at 2064. An adequate state rule is one that has

been “firmly established and regularly followed” when the state courts considered an

inmate’s claim. Roberts v. Thaler, 681 F.3d 597, 604-05 (5th Cir. 2012) (quotation

omitted); see also Ford v. Georgia, 498 U.S. 411, 424 (1991). “The petitioner bears the

burden of ‘demonstrat[ing] that the state has failed to apply the procedural bar rule to

claims identical or similar to those raised by the petitioner himself.’” Fratta v. Davis,

889 F.3d 225, 228 (5th Cir. 2018) (quoting Stokes v. Anderson, 123 F.3d 858, 860 (5th

Cir. 1997)). Mullis argues that any state law which may preclude review is inadequate.

         In doing so, however, Mullis contends that the Court of Criminal Appeals did not

apply adequate and independent law when it accepted the waiver of habeas review and

then subsequently did not find good cause to reopen the proceedings. As discussed

above, however, Mullis did attempt to raise his federal claims in those proceedings. He

did not default his specific claims when he waived review. This Court must look to the

independence and adequacy of the state law that would apply if he tried returning to state

court.

36/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 37 of 61




        Circumstances such as those presented by the instant case are not common, and

the state courts may have difficulty categorizing any pleadings Mullis would file in state

court. As discussed previously, two separate state procedural laws may preclude future

state review. Federal courts have regularly and consistently held that Texas’ abuse-of-

the-writ bar found in section 11.071 § 5 is a bar to federal review. See Hughes v.

Quarterman, 530 F.3d 336, 342 (5th Cir. 2008). Additionally, the timeliness provisions

of section 11.071 §4 are adequate and independent to bar review. See Gonzales, 924 F.3d

at 243-44; Wardlow v. Davis, 750 F. App’x 374, 376-77 (5th Cir. 2018). The Court has

fully reviewed Mullis’ arguments and finds the he has not shown that Texas law is

insufficient to bar federal review.

III.    Cause and Prejudice

        The anticipatory procedural bar “prevents federal habeas corpus review of the

defaulted claim, unless the petitioner can demonstrate cause and prejudice for the

default.” Gray v. Netherland, 518 U.S. 152, 162 (1996).17 In this context, cause for the

default exists when “something external to the petitioner, something that cannot fairly be

attributed to him . . . ‘impeded [his] efforts to comply with the State’s procedural rule.’”

Coleman, 501 U.S. at 750 (quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)). An

inmate must rely on objective factors such as “‘interference by officials’ that makes

compliance with the State’s procedural rule impracticable, . . . ‘a showing that the factual


17
          An inmate may also overcome a procedural bar by showing a “fundamental miscarriage of justice,” which
in this context means actual innocence. See Schlup v. Delo, 513 U.S. 298 (1995). Mullis argued his petition that he
“can establish a ‘fundamental miscarriage of justice’ to overcome any procedural bar,” but has subsequently not
made effort to prove his innocence. (DE 94 at 17).

37/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 38 of 61




or legal basis for a claim was not reasonably available to counsel’, . . . [and] ‘ineffective

assistance of counsel.’” McCleskey v. Zant, 499 U.S. 467, 493 (1991) (quoting Murray,

477 U.S. at 488). Even then, Mullis must still make one more showing before federal

review becomes available. Mullis must show actual prejudice. Coleman, 501 U.S. at

745.    Mullis must show more than “a possibility of prejudice,” but that the errors

“worked to his actual and substantial disadvantage, infecting his entire trial with error of

constitutional dimensions.” United States v. Frady, 456 U.S. 152, 168 (1982); see also

Ramey v. Davis, 942 F.3d 241, 255 (5th Cir. 2019).

        Before turning to Mullis’ arguments for cause and prejudice, however, the Court

observes that Mullis has not shown that he is a sympathetic candidate for the operation of

equity. See Dretke v. Haley, 541 U.S. 386, 393 (2004) (“[W]e have recognized an

equitable exception to the bar when a habeas applicant can demonstrate cause and

prejudice for the procedural default.”); Wainwright v. Sykes, 433 U.S. 72, 96 n.4 (1977)

(noting that the procedural bar doctrine is “a matter of equitable discretion rather than a

question of statutory authority”). Regardless of what transpired in state court, Mullis

submitted a federal petition raising unquestionably unexhausted claims.          The Court

offered Mullis an opportunity to exhaust those claims. Nothing external impeded his

federal attorneys’ ability to file a state habeas application raising the claims contained in

Mullis’ federal habeas petition. Instead of attempting to exhaust his federal claims,

Mullis perplexingly investigated DNA issues unrelated to any matter contained in his

federal petition. Mullis rejected the opportunity to exhaust his claims. Any uncertainty

about the application of state procedural law is Mullis’ own fault for deliberately

38/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 39 of 61




bypassing state review.

         Because of his litigation strategy, Mullis is not a sympathetic candidate for the

operation of equity in his behalf. See Neville, 423 F.3d at 480 (describing cause and

prejudice as “an equitable exception to the bar on federal review of procedurally

defaulted claims”).           Equity should not be available when an attorney makes the

deliberate, conscious decision to reject opportunities at judicial review.                                  With the

concerns about equity in mind, the Court will turn to the specific arguments Mullis makes

to overcome the procedural bar.

         As the Court summarized in an earlier Order, Mullis argues that federal review is

available despite his failure to exhaust for the following reasons:

            “[S]tate habeas counsel’s abandonment of Mr. Mullis and
             ineffectiveness during state habeas proceedings caused [him] to fail to
             exhaust his claims in the state courts, excusing any default.

            Mullis’ “purported waiver was not voluntary, but instead was driven by
             his traumatic sexual history and his fear of being sexually assaulted in
             prison.”

(DE 159 at 2).18 As discussed below, the Court finds that neither of these arguments


18
          Mullis also makes extensive arguments about the adequacy and independence of state procedural law
among his other arguments for cause. The adequate-and-independent law requirement is distinct from the
anticipatory procedural bar doctrine’s cause-and-prejudice test. Be that as it may, the Court has considered Mullis’
arguments about the operation of state law and finds that they do not provide for federal habeas review. Also, the
Court observes that Mullis made several arguments for cause in his petition (DE 94 at 17-19), but in his reply he
argued that he was only “entitled to a merits review of his claims for three reasons,” unrelated to his earlier briefing.
(DE 159 at 2). Mullis’ more recent briefing does not renew the arguments in his petition. The Court considers
Mullis to have abandoned his earlier arguments but pauses to briefly comment on those contentions. Mullis made
the conclusory argument in his petition that “[a]ppellate counsel’s failure to raise the available record-based claims
for relief and to secure Petitioner’s appellate rights” should provide cause to forgive the procedural bar. (DE 94 at
18). Mullis does not develop that argument in later briefing. The Court notes, however, that Mullis has not
provided any evidence to find that he was not competent when he waived direct appeal, negating any claim that
counsel provided ineffective assistance on direct appeal. Mullis also argued that he can show cause because of the
“erroneous and confusing procedures followed by the Court of Criminal Appeals” and the “denial of pro bono
counsel’s application to reinstate the direct appeal.” (DE 94 at 18-19). Mullis, however, does not develop these

39/61
    Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 40 of 61




provides for federal review of Mullis’ claims.

        A.       Representation by State Habeas Counsel

        Mullis contends that deficient representation by his state habeas attorneys should

forgive the procedural bar. Post-conviction counsel’s representation may establish cause

under two circumstances. First, the complete abandonment by counsel during state post-

conviction proceedings may provide grounds for cause. Maples v. Thomas, 565 U.S.

266, 288-89 (2012). Second, deficient performance by habeas counsel may cause the

procedural default of specific claims under Martinez v. Ryan, 566 U.S. 1 (2012).

                 1.       Abandonment

        Relying on Maples, Mullis argues that his state habeas attorneys abandoned him.

In Maples, “the defendant’s pro bono attorneys left their employment at their law firm

and discontinued representation of the defendant without informing either the defendant

or the court.” Perez v. Stephens, 745 F.3d 174, 179 (5th Cir. 2014). The Maples Court

reasoned that, where an attorney’s actions have “severed the principal-agent relationship,

an attorney no longer acts, or fails to act, as the client’s representative,” and “[h]is acts or

omissions therefore ‘cannot fairly be attributed to the client.’” Maples, 565 U.S. at 281

(alteration omitted) (quoting Coleman, 501 U.S. at 753).                         Mullis argues that “[b]y

October 2011, state habeas counsel abandoned Mr. Mullis, abdicating their principal

duties to investigate and develop his habeas claims.” (DE 159 at 12).

         Mullis bases his argument on three main premises. First, Mullis asserts that

arguments in later briefing and fails to describe why his own waiver of habeas review does not supersede any
alleged state error. The Court summarily rejects the arguments for cause that Mullis has not developed in his more-
recent pleadings.

40/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 41 of 61




habeas counsel “abdicat[ed] their principal duties to investigate and develop his habeas

claims.” (DE 159 at 12). Relying on federal law, state statutes, and state bar guidelines,

Mullis argues that his state habeas attorneys ignored their basic duty to investigate

potential claims for relief.

        Second, Mullis argues that habeas abandoned him with regard to the competency

evaluation. Mullis argues that counsel did not ensure that Dr. Scarano had “thousands of

pages of mental health records that would have informed [his] evaluation,” failed to

inform the court that Dr. Scarano did not have all relevant records, and then did not

“inform the court of the true reason driving Mr. Mullis’s desire to waive—that, due to his

history of sexual abuse and mental illness, he would rather die than face the possibility of

being raped in the prison system’s general population.” (DE 159 at 12). Mullis contends

that counsel “abdicated their role as advocates in the competency proceedings and

affirmatively chose not to challenge the expert’s report or bring this information to light.”

(DE 159 at 12).

        Third, Mullis claims that habeas counsel stood in the way of any review. Mullis

argues that habeas counsel created a conflict of interest by performing deficiently but still

remaining on the case. Mullis makes the unique argument that allegedly conflicted

counsel abandoned Mullis by “affirmatively assisting” him “in waiving state habeas

review.” (DE 170 at 7). With that conflict, counsel could not seek reinvigoration based

on their own ineffectiveness when Mullis briefly wanted to pursue remedies in 2012.

        In short, Mullis contends that habeas counsel was derelict in investigating his case,

deficient in challenging his competency, and conflicted by their own ineffective

41/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 42 of 61




assistance. Mullis paints a picture of counsel who sat by and, instead of developing

habeas claims, let a mentally ill client unknowingly waive his rights based on an

inadequate psychological evaluation. Mullis’ arguments treat any lapse in counsel’s

representation as a form of abandonment.

        The core of Mullis’ argument does not allege abandonment, but deficient

representation. Mullis does not describe circumstances similar to the severing of the

attorney/client relationship in Maples. Maples did not create a standard involving “word

games” which would “serve as a template for future habeas petitioners” who “allege, not

that counsel was ineffective, but rather that counsel’s ineffectiveness demonstrates that he

was not a genuinely representative agent.”      Maples, 565 U.S. at 298-99 (Scalia, J.,

dissenting); see also Young v. Westbrooks, 702 F. App’x 255, 266 (6th Cir. 2017)

(distinguishing between abandonment and ineffectiveness). As argued by Respondent,

“Mullis’s complaints are quintessential ineffectiveness claims—that OCW didn’t

investigate enough and didn’t challenge Mullis’s waiver enough.” (DE 171 at 11).

        Additionally, Mullis’ arguments that habeas counsel had completely stopped

acting on his behalf tends to ignore what counsel did. Respondent accurately summarizes

how the circumstances of this case differ from true abandonment:

        Mullis cannot equate the actions of OCW with an attorney who has
        abandoned their client. For one, Mullis voluntarily, knowingly, and
        intelligently waived his right to counsel and the state habeas process,
        making this case distinguishable from any true abandonment case. Answer
        28–37. If anything, Mullis abandoned his counsel, as was his right, but
        Mullis’s choice does not turn OCW’s actions into abandonment. For
        another, OCW maintained communication with Mullis pre- and post-
        waiver. Answer 31-44. It investigated Mullis’s case until that waiver. Id at
        63–65, 72–76. And to ensure that the waiver was valid, OCW moved for

42/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 43 of 61




         the appointment of an expert to evaluate Mullis’s competence and spoke
         with the expert multiple times during the evaluation process. Id. at 65–72.
         Importantly, OCW opposed Mullis’s discharge of it as state habeas counsel.
         35.RR.6. In short, OCW actively worked on Mullis’s behalf until Mullis,
         after being found competent, told them to stop. And, even then, when
         Mullis vacillated and wanted to reengage the state habeas process, OCW
         continued to work on Mullis’s behalf, albeit in a pro bono capacity. In no
         rational world does OCW’s actions fit the dictionary definition of
         abandonment.

(DE 171 at 9-10). The Court finds that Mullis’ attorneys did not abandon their client, but

rather, made efforts to preserve his rights in a difficult situation.

                  2.       Martinez

         Mullis argues that, even if counsel did not abandon him under Maples, they still

provided deficient representation under Martinez v. Ryan, 566 U.S. 1 (2012). Mullis

argues that “state habeas counsel’s . . . ineffectiveness during state habeas proceedings

caused Petitioner to fail to exhaust his claims in the state courts, excusing any default.”

(DE 159 at 2). As an initial matter, the Supreme Court has explicitly held that Martinez

“treats ineffective assistance by a prisoner’s state postconviction counsel as cause to

overcome the default of a single claim—ineffective assistance of trial counsel—in a

single context—where the State effectively requires a defendant to bring that claim in

state postconviction proceedings rather than on direct appeal.” Davila, 137 S. Ct. 2058,

2062-63 (2017); see also Speer v. Stephens, 781 F.3d 784, 785 & n.4 (5th Cir. 2015)

(noting the “limited nature” and “narrowness” of the Martinez exception). In that respect,

Martinez can only afford Mullis relief on this ineffective-assistance-of-counsel claims.19


19
         Mullis relies on Tabler v. Stephens, 591 F. App’x 281 (5th Cir. 2015) to argue that habeas counsel’s
representation can forgive a procedural bar when it shuts down the state habeas process. In Tabler, the Fifth Circuit

43/61
    Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 44 of 61




         Even if Martinez did provide an exception to the procedural-bar doctrine in this

case, Mullis has not shown that his arguments allow for full federal consideration of his

claims. Mullis’ Martinez arguments focus on state habeas counsel’s failure to investigate

and prepare habeas claims. State habeas counsel made some effort to investigate claims

early in the habeas process. Not long after their appointment, habeas counsel spoke with

trial counsel, collected files and records, interviewed the trial experts, contacted some

family members, and started reviewing the State’s files. Habeas counsel, however, did

not engage in a deeply probing investigation of potential claims. Habeas counsel felt

impeded in beginning a full-fledged investigation because the court reporter had not yet

prepared the trial transcripts for their review. (DE 95, Ex. 60 at 811). The habeas

investigation would completely end, however, when the state habeas court found Mullis

competent to waive habeas review.

         Mullis, nonetheless, argues that habeas counsel had a continuing obligation to

continue an investigation after the state habeas court found Mullis competent. Mullis’

arguments primarily depend on ambiguity in counsel’s responsibility after the state

habeas court found him competent. The trial court found that “Mr. Mullis is permitted to

act pro se regarding any decisions concerning waiver and/or filing a post-conviction writ

of habeas corpus,” but that habeas counsel “may continue to investigate and prosecute a

post-conviction writ of habeas corpus on behalf of Mr. Mullis until the deadline for filing,

held that “the equitable rule established in Martinez . . . logically extends to ineffective assistance of habeas counsel
that prevents an initial-review collateral proceeding from ever taking place.” Id. at 281. The Fifth Circuit, however,
limited Tabler to circumstances in which an inmate “had the same counsel for both his state and federal habeas
proceeding.” Allen v. Stephens, 619 F. App’x 280, 290 (5th Cir. 2015). More importantly, the subsequent holding
in Davila that Martinez only applies to the procedural bar of a certain kind of claim in a specific circumstance
persuasively limits its holding in this case.

44/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 45 of 61




but must not file the writ if Mr. Mullis persists in electing to waive filing.” State Habeas

Record at 27; DE 93 at 27. Mullis sent two letters to habeas counsel and the trial court in

the days following that order (1) informing counsel that an investigation into his claims

could continue; (2) giving a directive that no habeas application be filed, particularly one

submitted against his wishes; (3) and declaring his pro se status. (DE 149, Exs. B, C).

The parties now dispute what counsel should have done when faced with a somewhat

ambiguous order from the habeas court.

         Mullis has not identified any authority that clearly outlines the steps counsel

should have taken when faced with a difficult client who wishes to waive, and then

actually waives, representation and review.20 The Texas Court of Criminal Appeals has

provided some guidance to attorneys faced with a situation similar to the one in this case.

The Texas Court of Criminal Appeals recognized that counsel would have dualling

obligations:

         as a matter of policy and practicality, when a defendant steadfastly
         professes that he does not wish to have an attorney represent him for the
         purpose of pursuing habeas relief, then he should not have to endure, nor
         should the taxpayers of the State of Texas have to pay for, such an
         appointment knowing that any attorney appointed would be statutorily
         required and ethically bound to investigate the case to the best of his ability

20
          Mullis extensively relies on ABA and Texas bar guidelines that define an attorney’s role in habeas review.
The guidelines inform counsel not to acquiesce immediately to an inmate’s decision, but they do not direct counsel’s
path with an insistent client. The relevant state bar guidelines provide counsel encouragement to look past a client’s
wishes to abdicate review. The Guidelines state: “It is a dereliction of habeas corpus counsel’s duty to simply
acquiesce to a capital client’s insistence that he or she wishes to be executed or wants to challenge only the
conviction but not the sentence. Counsel must try to identify the source of the client’s feelings about these matters.
Counsel should consult lawyers, clergy, mental health professionals, the client’s family or others who have worked
with similarly situated death row inmates.” Guidelines § 12.2(b)(2)(c). But the Guidelines do nothing more than
advise counsel of the duty to ensure the client is making a competent, informed decision. Here, counsel ensured that
Mullis understood the consequences of his decision, was evaluated, and was competent. The Guidelines do not
instruct counsel on what to do if an inmate leaves some room for further investigation, as Mullis may have here, but
who is adamant about not filing any habeas application.

45/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 46 of 61




         despite the defendant’s wishes.

Ex parte Reynoso, 257 S.W.3d 715, 720 n.2 (Tex. Crim. App. 2008). In such a case, an

attorney should “either (1) move to withdraw from the case, or (2) diligently pursue the

investigation despite his client’s protests.” Id. at 720.

         Here, however, habeas counsel did not have to withdraw or continue

investigation—Mullis took charge of the case himself. The Court of Criminal Appeals

found that Mullis had “waived the appointment of habeas counsel, and he expressed his

desire to waive habeas review altogether.” Ex parte Mullis, No. WR-76,632-01 (Tex.

Crim. App. Set. 12, 2012). The Court of Criminal Appeals assessed the facts of this case

and found that the state habeas court’s order waived counsel’s representation. Mullis

disputes this finding by providing legal argument and the opinion of experts,21 but this

Court’s obligation under AEDPA is to defer to state court fact findings. See 28 U.S.C. §

2254(e)(1).        Mullis has not shown by clear and convincing evidence that the Court of

Criminal Appeals was wrong when it found that he waived habeas representation, leaving

him pro se.

         In the end, Mullis himself chose to end state habeas review. Mullis’ personal

decisions placed state habeas counsel in a difficult position, caught between an attorney’s

21
          Mullis relies on affidavits from law professors and other legal experts. For example, Mullis relies on an
affidavit from Robert P. Schuwerk, a law professor, who reviewed some of the records and opined that “the OCW
remained as the habeas counsel” for Mullis throughout the whole habeas process. (DE 159, Exh, E). Affidavits
from legal experts are not useful, however, because courts are the ultimate adjudicators of the law without the need
for opinions of legal experts. See Johnson v. Quarterman, 306 F. App’x 116, 129 (5th Cir. 2009); see also
Provenzano v. Singletary, 148 F.3d 1327, 1332 (11th Cir. 1998) (“[I]t would not matter if a petitioner could
assemble affidavits from a dozen attorneys swearing that the strategy used at his trial was unreasonable. The
question is not one to be decided by plebiscite, by affidavits, by deposition, or by live testimony. It is a question of
law to be decided by the state courts, by the district court, and by this Court, each in its own turn.”). Mullis also fills
in details about habeas counsel’s representation with affidavits based on hearsay, which does not provide a strong
enough evidentiary foundation for federal consideration. (DE 170, Ex. 112).

46/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 47 of 61




professional judgment and the client’s self-defeating behavior. Still, state habeas counsel

took steps to ensure that Mullis was competent and fully understood the consequences of

his decision.       Counsel even tried to restart the habeas process when Mullis briefly

indicated that he would allow habeas review to proceed.22 Mullis now places the blame

elsewhere, charging counsel with ineffective assistance and challenging Texas procedural

law. Mullis claims that those factors “terminated [his] state habeas proceedings and

prevented him from filing a state habeas application.” (DE 159 at 6). But Mullis himself

made the decision to waive review and instructed counsel to act accordingly. In that

regard, Mullis faults counsel for only doing what his client asked him to do. See United

States v. Masat, 896 F.2d 88, 92 (5th Cir. 1990) (“Cutting through the smoke, it is

apparent that [this Court is] being asked to permit a defendant to avoid conviction on the

ground that his lawyer did exactly what he asked him to do. That argument answers

itself.”).

        Mullis has not shown that any additional actions by habeas counsel would have

changed his choice to waive review. A court cannot fault counsel for not investigating

matters which his client will never let him litigate. See Harrington v. Richter, 562 U.S.

86, 108 (2011) (“An attorney need not pursue an investigation that would be fruitless . .

..”). Mullis has not shown that any investigation early in the habeas process or after his

waiver would have caused him not to forgo state review. Mullis was adamant that


22
         Mullis argues that habeas counsel provided ineffective representation in seeking for the reappointment of
counsel and the reinstatement of habeas review. Mullis bases his argument on an alleged conflict resulting from
habeas counsel’s earlier efforts in the case. Mullis, however, has not provided any law showing that such a conflict
existed or any law supporting his argument that the Court of Criminal Appeals would have allowed habeas review to
proceed on those grounds.

47/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 48 of 61




counsel not file a habeas application; he has not presented any evidence that a deep,

probing investigation into potential habeas claims would have caused him to retreat from

that position. 23

         In conclusion, the Court finds that state habeas counsel’s representation does not

provide a pathway to federal consideration of Mullis’ exhausted claims.                                      Mullis’

arguments under Martinez are unavailing because Mullis’ “failure to seek state habeas

relief was caused solely by his refusal to accept state habeas counsel and his failure to file

a timely pro se [application],” thus “he cannot point to a cause external to his defense to

excuse procedural default.” Gonzales, 924 F.3d at 244. With that reasoning, “[b]ecause

[Mullis] failed to accept counsel for habeas . . .                      he may not avail himself of the

Martinez/Trevino exception to cause and prejudice, which is contingent on counsel’s

failings.” Id. at 244 n.3.

         B.       Mullis’ Competency and his Waiver of Review

         Mullis argues that he can overcome the procedural bar of his claims because his

“purported waiver was not voluntary, but instead was driven by his traumatic sexual

history and his fear of being sexually assaulted in prison.” (DE 159 at 2). Essentially,

Mullis argues that “Dr. Scarano did not consider how Mr. Mullis’s mental illness and

23
          In a letter to habeas counsel dated October 12, 2011, Mullis stated: “I hereby express my desire and instruct
you to NOT file a writ of habeas corpus.” Mullis said “[t]hese are standing directives and are placed in effect
immediately. If these directions change you will be notified in writing but as of Oct. 12th, 2011 the instructions not
to file and to waive habeas stand.” (DE 38, Ex. B, at 2). Mullis sent a second letter to “restate [his] instructions
more clearly,” stating “I hereby direct [habeas counsel] to NOT file a writ of habeas corpus in my case. I understand
that by not filing this [it] will place by waiver of habeas review in effect. This is my desire to waive habeas . . . I
hereby elect to waive filing. This is a standing directive.” (DE 38, Ex. C, at 2). Throughout his repeated pro se
filings in this Court, Mullis has never hinted that a full-fledged investigation by habeas counsel would have changed
his mind.



48/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 49 of 61




history of trauma impacted his decision to waive.” (DE 159 at 42). Mullis’ competency,

however, is only of tangential importance—Mullis’ waiver did not directly result in the

anticipatory procedural bar that forecloses review of his claims. The procedural bar in

this case comes from what would happen if Mullis tried to litigate again in state court.

        Nevertheless, Mullis argues that his “waiver was involuntary and there is a

reasonable probability that the court would have found [him] incompetent and his waiver

involuntary had it” received information about his “history of sexual abuse and trauma,

diagnosis of PTSD, and fear of being sexually assaulted in general population.” (DE 159

at 41). The Court finds that Mullis’ alleged incompetency at the time he waived his

habeas proceedings does not open a path to federal review for several reasons.

        First, the Fifth Circuit has held that an inmate’s claim that his “alleged mental

incompetency satisfies the ‘cause’ requirement . . . claim fails . . . because it is not a

cause external to the petitioner.” Gonzales, 924 F.3d at 244; see also Schneider v.

McDaniel, 674 F.3d 1144, 1154 (9th Cir. 2012) (“[A] pro se petitioner’s mental condition

cannot serve as cause for a procedural default, at least when the petitioner on his own or

with assistance remains able to apply for post-conviction relief to a state court.”)

(quotation omitted).24 Whether or not this Court accepts Mullis’ argument about the

correctness of Dr. Scarano’s evaluation, circuit law precludes incompetency from serving

as cause to overcome a procedural bar.

        Second, no expert has rendered a legally sufficient opinion that Mullis was

24
        Other courts have similarly recognized that mental illness is not an external factor for purposes of the
cause-and-prejudice inquiry. See Morgan v. Chandler, 367 F. App’x 700, 703 (7th Cir. 2010) Tacho v. Martinez,
862 F.2d 1376, 1381 (9th Cir. 1988); Cawley v. DeTella, 71 F.3d 691, 696 (7th Cir. 1995).

49/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 50 of 61




incompetent when he waived habeas review.                        After the Court of Criminal Appeals

accepted Mullis’ waiver of habeas review, state habeas counsel—acting as pro bono

counsel—made efforts to revive the state habeas process. Habeas counsel’s strategy

hinged on proving that Mullis was not presently competent. To that end, state habeas

counsel retained Dr. Fuller to evaluate Mullis on November 1, 2012. Dr. Fuller reviewed

the report prepared by Dr. Scarano and drew only one distinction between his

examination and that of Dr. Scarano: Mullis’ concealment of his motivation. Dr. Fuller

identified “suicidal ideation . . . as the primary motive” for Mullis’ choice to waive

habeas review. Id. at 69. Dr. Fuller explained: “he true reason driving Mr. Mullis’s

desire to waive [was] that, due to his history of sexual abuse and mental illness, he would

rather die than face the possibility of being raped in the prison system’s general

population.” (DE 159 at 12). However, both Mullis and Respondent agree that “Dr.

Fuller’s report is insufficient to establish incompetency as a legal matter.” (DE 173 at

13).25 The state courts never had before them information that would seriously call into


25
         Dr. Fuller’s report seems to indicate that depression and suicidal intent render a defendant incompetent
without linking those factors to the inquiry required by the law. Suicide attempts alone do not create the need to
inquire into a defendant’s competency. See United States v. Davis, 61 F.3d 291, 304 (5th Cir. 1995). Instead,
suicidal gestures “must be weighed in conjunction with all other evidence presented with respect to a defendant's
mental stability and competence.” Mata, 210 F.3d at 330. Important differences exist between an active, physical
attempt to end one’s life and allowing the State to carry out a death sentence. See Smith by and through Missouri
Public Defender Com’n v. Armontrout, 812 F.2d 1050, 1059 (8th Cir. 19870 (rejecting the argument that waiving
federal habeas review constitutes “state-aided suicide”). As the Fifth Circuit has observed, a defendant’s choice to
accept his punishment does not necessarily indicate incompetence:
        The idea that the deliberate decision of one under sentence of death to abandon possible additional
        legal avenues of attack on that sentence cannot be a rational decision, regardless of its motive,
        suggests that the preservation of one’s own life at whatever cost is the summum bonum, a
        proposition with respect to which the greatest philosophers and theologians have not agreed and
        with respect to which the United States Constitution by its terms does not speak.
Autry v. McKaskle, 727 F.2d 358, 363 (5th Cir. 1984) (quoting Lenhard v. Wolff, 443 U.S. 1306, 1313 (1979)
(Rhenquist, J., in chambers)).

50/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 51 of 61




questions Mullis’ competency.

        Third, Mullis has not shown that the state habeas court’s inquiry into his

competency was insufficient.       Mullis’ arguments challenge both the adequacy of

counsel’s efforts relating to the competency inquiry and the substantive determination

that he was not competent to waive his rights. Mullis, however, has not shown any error

in the inquiry into or the state court’s conclusions relating to his competency.

        Mullis claims that habeas counsel did not provide Dr. Scarano or Dr. Fuller with

sufficient background information and supporting evidence, such as that relating to the

sexual abuse Mullis suffered as a child to find him incompetent. Accordingly, Mullis

claims that state habeas counsel left the experts “to rely primarily on [his] self-reporting

as the basis for [their] opinions.” (DE 170 at 26). Nevertheless, the record shows that

state habeas counsel informed Dr. Scarano about Mullis’ background and concerns, such

as telling “him about Travis’s fear of general population, what the trial experts said about

him, and about his previous mental health diagnoses. (DE 170, Ex. 23 at TM-140).

Because Mullis state habeas counsel “felt [Mullis’] competency was questionable,” state

habeas counsel “was surprised when Dr. Scarano issued his report finding that Travis had

no Axis I or Axis II diagnoses and stating that Travis expressed no fear of general

population.” (DE 170, Ex. 23 at TM-140). When questioned, Dr. Scarano “said that his

findings were based upon his current observations . . . .” (DE 170, Ex. 23 at TM-140).

Mullis claims that state habeas counsel at that point should have aggressively challenged

his competency.

        Despite Mullis’ extensive federal arguments about the impact of various mental

51/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 52 of 61




health concerns and traumas on his competency, his briefing loses sight of the precise

inquiry a court makes into competency.       While Texas courts require an inmate to be

competent before waiving state habeas review, see Ex parte Reynoso, 228 S.W.3d 163,

164 (Tex. Crim. App. 2007), neither party has identified a precise state standard used to

assess competency. In federal cases, a court asks whether an inmate “has capacity to

appreciate his position and make a rational choice with respect to continuing or

abandoning further litigation[.]” Rees v. Peyton, 384 U.S. 312, 314 (1966). The Rees

standard considers a three-part test:

        (1)   Is the person suffering from a mental disease or defect?

        (2)   If the person is suffering from a mental disease or defect, does that
              disease or defect prevent him from understanding his legal position
              and the options available to him?

        (3)   If the person is suffering from a mental disease or defect which does
              not prevent him from understanding his legal position and the
              options available to him, does that disease or defect, nevertheless,
              prevent him from making a rational choice among his options?

Rumbaugh v. Procunier, 753 F.2d 395, 398 (5th Cir. 1985); see also Mata v. Johnson,

210 F.3d 324, 328 (5th Cir. 2000). The Fifth Circuit has described how the answer to

each question informs the competency inquiry:

        If the answer to the first question is no, the court need go no further, the
        person is competent. If both the first and second questions are answered in
        the affirmative, the person is incompetent and the third question need not
        be addressed. If the first question is answered yes and the second question
        is answered no, the third question is determinative; if yes, the person is
        incompetent, and if no, the person is competent.


Id. at 398.


52/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 53 of 61




        Mullis’ arguments fail because no mental health expert has considered Mullis’

competency as a legal matter and found that he has been incompetent at any stage of the

proceedings. Mullis challenges Dr. Scarano’s conclusions, and attacks the sufficiency of

Dr. Fuller’s report, by “rely[ing] on the report of Dr. Victoria Reynolds, supported by the

report of Dr. Richard Dudley, for th[e] purpose” of showing that he “was incompetent to

waive state habeas review.” (DE 170 at 25). Both psychologists have produced various

reports identifying areas in the earlier experts’ reports that allegedly needed additional

development, pointing out factors the other experts may have missed, and highlighting

things that would have emphasized if they had been conducting the competency

evaluation. (DE 170, Ex. 20, 21, 22, and 24). But neither Dr. Reynolds nor Dr. Dudley

rendered a psychological opinion that Mullis was incompetent to waive review at any

point in time.

        Mullis’ federal experts do not engage in a fulsome examination of whether Mullis

was (or is) competent under the legal standards. Dr. Reynolds plainly explains that she

was not tasked with the duty to examine Mullis for past or present competency. Dr.

Reynolds explicitly stated that “it was not the purpose of my assessment to evaluate

Travis’s competence in a legal sense.” (DE 170, Ex. 21 at TM-135). Instead, Dr.

Reynolds specifies that she was asked to “offer perspective, based on Travis Mullis’s

history of trauma, as to whether and how this history impacted his decision to waive his

right to post-conviction habeas review.” (DE 170, Ex. 20 at TM-115). After reviewing

Mullis’ history in the context of the trauma he experienced, Dr. Reynolds stated: “I

cannot say with confidence that Travis’s decision to waive his appeals at any time in the

53/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 54 of 61




past or currently is voluntary.” (DE 170, Ex. 22 at TM-136).

        Dr. Dudley had performed a psychiatric examination of Mullis before trial. Dr.

Dudley also could not say any more than that he had “considerable concern about

whether or not his mental illness has impaired his ability to make a rational choice among

his options.” (DE 170, Ex. 21 at 7). Dr. Dudley states that “Mr. Mullis’ decision to

waive his appeals in response to these issues is consistent with and most likely the

product of [his] mental health difficulties.” (DE 170, Ex. 21 at TM-126).

        Mullis’ experts detail various mental diseases or defects from which he may

suffer—the first factor in a court’s competency evaluation. Mullis experts explain how

trauma or other factors may have influenced his decisions, but they do not give their

professional opinion that any mental disease or defect prevented him from understanding

his legal position and the options available to him. Nor do they render a professional

opinion that a mental disease or defect prevents him from making a rational choice

among his options. Mullis’ new experts render no conclusive opinion on whether he was

competent when he waived state habeas review.

        In short, Mullis relies on experts to identify concerns with previous examinations

or point out possible problems that existed, but Mullis does not produce any expert report

finding him retroactively competent when he waived habeas review. Thus, even if state

habeas counsel had performed the same investigation and retained the same experts as

Mullis has done on federal review, Mullis has not shown that the result would have been

different.

        In the end, Mullis now relies on two experts who will not say that he was

54/61
     Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 55 of 61




incompetent to waive habeas review and explicitly does not rely on the only

psychological expert (Dr. Fuller) who said that he was incompetent to waive habeas

review.26 Against that tepid showing, the Court weighs with great deference the state

court’s finding that he was competent to waive review. See 28 U.S.C § 2254(e)(2). The

required deference is even stronger in this case where the same judge presided over trial

and his later proceedings. See Mays v. Stephens, 757 F.3d 211, 214 (5th Cir. 2014). The

trial judge was intimately familiar with Mullis and his mental health. The trial judge had

extensive opportunities to assess Mullis’ mental state and ability to communicate with his

attorneys. The trial judge twice considered Mullis’ competency after sentencing. Mullis

does not extensively challenge his competency to waive direct appeal. The judge made

every required effort to honor Mullis’ desires to waive habeas review while preserving

his rights. After ordering an evaluation and holding a hearing, the state habeas court

found Mullis competent to waive review. AEDPA and traditional principles of habeas

law prevent this Court from calling the decisions into question on the basis of tentative

psychological reports which show, at best, that some mental-health experts could

consider things in a different manner (but without saying they would reach a different

result).

26
          Mullis’ arguments only highlight the procedural posture in which he has placed himself. Mullis concedes
that Dr. Fuller’s review was insufficient to show legal incompetency. To overcome that deficiency, Mullis has
developed new mental-health evidence on federal review. Mullis argues that, had counsel done the same in state
court, the Court of Criminal Appeals would have found “good cause” to allow his state habeas application to
proceed. Mullis would presumably have to meet that same standard if he wanted to exhaust his claims in state court
under section 11.071 § 4 now, but he does not suggest that a state avenue of relief is open to him. Mullis faces a
procedural quagmire of his own making—first by waiving state habeas relief and then by refusing to exhaust his
claims after a Rhines stay. An inmate cannot deliberately evade the state court system and then use that evasion as
an excuse to allow federal review. The “cause” element of the procedural-bar doctrine relies on the operation of
equity. Mullis has not shown that he merits equitable forgiveness of the strict requirements of the exhaustion
doctrine.

55/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 56 of 61




        This Court’s experience with Mullis is consistent with the record of the state court

colloquies. This Court has twice engaged Mullis in questioning after filed pro se motions

to waive federal habeas review. (DE 65, 115). Throughout his both colloquies, Mullis

presented himself as being competently aware of his legal situation. Mullis not only

understood that a psychological examination would follow his motion, but he understood

the reason for and underlying mechanics of that process. Throughout the questioning,

Mullis did not express any hint of incompetency as he discussed his capital conviction

and death sentence.       Mullis clearly understood the roles and responsibilities of

individuals associated with his case. Mullis could factually and rationally discuss the

options available to him. After both hearings, this Court appointed a neutral mental-

health expert who found Mullis competent. This Court’s own experience with Mullis

mirrors the hearings after which the state courts found his competent to waive his rights.

        Mullis unquestionably has experienced trauma in his life and suffers from some

mental illness. Even under the best circumstances the interplay between an inmate’s

mental illness and his rights is complex, nuanced, and not easy to classify. See Lokos v.

Capps, 625 F.2d 1258, 1267 (5th Cir. 1980) (“One need not be catatonic, raving or

frothing, to be unable to understand the nature of the charges against him and to be

unable to relate realistically to the problems of his defense.”). Mullis, however, has never

submitted adequate expert testimony or evidence showing that he has been or is currently

incompetent in a legal sense. The Court finds that Mullis’ alleged incompetency does not

provide cause to overcome the procedural bar of his federal claims.



56/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 57 of 61




                           MOTION TO PROCEED PRO SE

        Mullis has moved to dismiss his federal appointed attorneys and proceed pro se in

this action. (DE 172). Mullis suggests that, if the Court removes his attorneys from this

case, he would then likely waive his federal habeas petition. Mullis asks this Court to

appoint Dr. Proctor to assess his competency for the third time. For the reasons discussed

below, the Court will deny Mullis’ motion to proceed pro se.

        Federal law explicitly entitles a death-sentenced inmate to appointed attorneys. 18

U.S.C. § 3599(a)(1)(B)(2). The relevant statute, however, does not mention a right to

self-representation. No legal authority has recognized a federal constitutional right to

self-representation in federal habeas proceedings. Cf. Martinez v. Court of Appeal of

California, Fourth Appellate Dist., 528 U.S. 152, 163 (2000) (holding that States have no

obligation to “recognize a constitutional right to self-representation on direct appeal from

a criminal conviction.”). The Court, therefore, finds that it is entirely within the Court’s

own discretion to remove counsel and allow Mullis to represent himself.

        If he is a competent individual, Mullis is the master of his own case and an

attorney should follow his wishes. See Faretta v. California, 422 U.S. 806, 820 (1975)

(“The counsel provision . . . speaks of the ‘assistance’ of counsel, and an assistant,

however expert, is still an assistant.”); Lowenfield v. Phelps, 817 F.2d 285, 292 (5th Cir.

1987) (finding that a “competent defendant’s “directions [are] entitled to be followed.”).

If an inmate understands the drastic consequences of his choices, courts preserve “that

respect for the individual which is the lifeblood of the law.” Faretta, 422 U.S. at 834

(quotation omitted).    Mullis may “conduct his own defense ultimately to his own

57/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 58 of 61




detriment,” but it is still “his choice must be honored[.]” Id. Because the core issues in

the case flow from Mullis’ ability to make his own decisions, the Court is sensitive to

Mullis’ request to dismiss his attorneys and proceed on his own. Mullis has repeatedly

expressed concern about his relationship with his own attorneys. Mullis’ submissions to

this Court have been coherent, logical, and lacking indicia of incompetence. The prior

two evaluations by Dr. Proctor left no concern about Mullis’ competency. Nothing has

come to the Court’s attention in recent years that would question his ability to make

knowing and intelligent decisions about legal strategy. Without any present indicia of

incompetence, a hearing on Mullis’ motion to represent himself may not even be

necessary. See Lopez v. Stephens, 783 F.3d 524, 525 (5th Cir. 2015).

        The parties have provided extensive briefing regarding the complex legal and

factual matters which are now before the Court. Appointed counsel has represented

Mullis for many years and has deep experience addressing the multifaceted issues raised

by the matters at issue. Removing counsel at this late date would insert delay into an

already protracted proceeding, thus diminishing the State’s valid interest in finality and in

carrying out an otherwise-valid criminal sentence. While giving serious consideration to

Mullis’ motion—particularly in the context of his previous complaints about counsel’s

representation—the Court nonetheless finds that removing his attorneys would not be

appropriate at this time. The Court, therefore, will deny Mullis’ motion to dismiss

counsel and proceed pro se.

                         CERTIFICATE OF APPEALBILITY

        Under AEDPA, a prisoner cannot seek appellate review from a lower court’s

58/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 59 of 61




judgment without receiving a Certificate of Appealability (“COA”).           See 28 U.S.C.

§ 2253(c). Mullis has not yet requested that this Court grant him a COA, though this

Court can consider the issue sua sponte. See Alexander v. Johnson, 211 F.3d 895, 898

(5th Cir. 2000).   A court may only issue a COA when “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack

v. McDaniel, 529 U.S. 473, 482 (2000). The Fifth Circuit anticipates that a court will

resolve any questions about a COA in the death-row inmate’s favor. See Hernandez v.

Johnson, 213 F.3d 243, 248 (5th Cir. 2000).

         The Supreme Court has explained the standard for evaluating the propriety of

granting a COA on claims rejected on their merits as follows: “Where a district court has

rejected the constitutional claims on the merits, the showing required to satisfy §2253(c)

is straightforward: The petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Slack, 529

U.S. at 484; Miller-El I, 537 U.S. at 336-38. On the other hand, a district court that has

denied habeas relief on procedural grounds should issue a COA “when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling. Slack, 529 U.S.

at 484; Miller-El I, 537 U.S. at 336-38. Unless the prisoner meets the COA standard, “no

appeal would be warranted.” Slack, 529 U.S. at 484.

        Having considered Mullis’ petition and arguments, and in light of AEDPA’s

standards and controlling precedent, this Court determines that a COA should not issue.

59/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 60 of 61




                                      CONCLUSION

        Mullis is a disturbed individual whose mental illness has permeated his life.

Questions about mental illness have colored this whole case—from the commission of

the crime, to the various waivers, to federal review. As concerns about Mullis’ mental

health have come up at each stage, state counsel and various courts have acted with

competence and zeal to assure that Mullis has enjoyed all the process he is due.

        Mullis waived state representation and chose not to avail himself of state judicial

remedies. However, unwise that choice, the law allows a defendant to make his own

decisions. But the abdication of review is not only Mullis’ fault—federal habeas counsel

rejected an opportunity to place Mullis’ claims before the state courts. Those choices

have cascaded to this end point: Mullis has never given the state courts an opportunity to

consider the merits of his federal habeas claims.

        Mullis’ decisions have resulted in a procedural bar of all constitutional claims.

Equity cannot forgive that procedural barrier to federal review—Mullis repeatedly

competently chose to waive review and his federal attorneys strategically eschewed

review. However uncomfortable it may be, this case is left where Mullis himself has

chosen it to be.

        Accordingly, the Court grants summary judgment in Respondent’s favor and

dismisses Mullis’ habeas petition. The Court denies Mullis’ request to dismiss counsel

and proceed pro se. The Court will not certify any issue for appellate review by the Fifth

Circuit.

        The Clerk will provide a copy of this order to the parties.

60/61
   Case 3:13-cv-00121 Document 175 Filed on 07/20/21 in TXSD Page 61 of 61




        SIGNED this 20th day of July, 2021.


                                              ___________________________________
                                              GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




61/61
